--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AND SECURITY AGREEMENT
 
BY AND AMONG
 
BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.,
IWC SERVICES, LLC,
 
AND
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
Acting through its WELLS FARGO BUSINESS CREDIT operating division
 
March 3, 2006
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
   
Section 1.1
Definitions
1
Section 1.2
Other Definitional Terms; Rules of Interpretation
21
     
ARTICLE II AMOUNT AND TERMS OF THE CREDIT FACILITY
22
   
Section 2.1
Revolving Advances
22
Section 2.2
Procedures for Requesting Advances
22
Section 2.3
LIBOR Rate Advances.
23
Section 2.4
Letters of Credit.
24
Section 2.5
Special Account
25
Section 2.6
Equipment Term Advance.
25
Section 2.7
Payment of Equipment Term Note
25
Section 2.8
Interest; Default Interest Rate; Application of Payments; Participations; Usury.
26
Section 2.9
Fees.
27
Section 2.10
Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees.
29
Section 2.11
Lockbox and Collateral Account; Sweep of Funds.
30
Section 2.12
Term
30
Section 2.13
Voluntary Prepayment; Reduction of the Maximum Facility Amount; Termination of a
Credit Facility by Borrower
31
Section 2.14
Mandatory Prepayment
31
Section 2.15
Revolving Advances to Pay Obligations
31
Section 2.16
Use of Proceeds
31
Section 2.17
Liability Records
32
     
ARTICLE III SECURITY INTEREST; OCCUPANCY; SETOFF
32
   
Section 3.1
Grant of Security Interest
32
Section 3.2
Notification of Account Debtors and Other Obligors
32
Section 3.3
Assignment of Insurance
32
Section 3.4
Occupancy.
33
Section 3.5
License
33
Section 3.6
Financing Statement
33
Section 3.7
Setoff
34
Section 3.8
Collateral
34
     
ARTICLE IV CONDITIONS OF LENDING
35
   
Section 4.1
Conditions Precedent to the Initial Advances and Letter of Credit
35
Section 4.2
Conditions Precedent to All Advances and All Issuances of a Letter of Credit
38
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
39
   
Section 5.1
Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number
39



-i-

--------------------------------------------------------------------------------


 
Section 5.2
Capitalization
39
Section 5.3
Authorization of Borrowing under the Loan Documents and Senior Subordinated Loan
Documents and consummation of the HWC Transactions; No Conflict as to Law or
Agreements
39
Section 5.4
Legal Agreements
40
Section 5.5
Subsidiaries
40
Section 5.6
Financial Condition; No Adverse Change
40
Section 5.7
Litigation
40
Section 5.8
Regulation U
40
Section 5.9
Taxes
41
Section 5.10
Titles and Liens
41
Section 5.11
Intellectual Property Rights.
41
Section 5.12
Plans
42
Section 5.13
Default
42
Section 5.14
Environmental Matters.
42
Section 5.15
Submissions to Lender
43
Section 5.16
Financing Statements
43
Section 5.17
Rights to Payment
43
Section 5.18
Deposit Accounts, Tort Claims and Investment Property
44
Section 5.19
No Labor Disputes
44
Section 5.20
Compliance with Laws
44
Section 5.21
Brokers
44
Section 5.22
Insurance
44
Section 5.23
Existing Indebtedness and Guaranties
44
Section 5.24
Affiliate Agreements
44
Section 5.25
Investment Company Act
45
Section 5.26
Public Utility Holding Company Act
45
Section 5.27
Interests in Real Property
45
Section 5.28
Senior Subordinated Loan Documents and the HWC Transaction Documents
45
Section 5.29
Snubbing Units
45
Section 5.30
Financial Solvency
46
Section 5.31
Personal Property Evidenced by a Certificate of Title
46
     
ARTICLE VI COVENANTS
46
   
Section 6.1
Reporting Requirements
47
Section 6.2
Financial Covenants.
50
Section 6.3
Permitted Liens; Financing Statements.
51
Section 6.4
Indebtedness
52
Section 6.5
Guaranties
52
Section 6.6
Investments and Subsidiaries
52
Section 6.7
Dividends; Distributions and Equity
53
Section 6.8
Salaries
53
Section 6.9
Books and Records; Collateral Examination, Inspection and Appraisals
53
Section 6.10
Account Verification
54
Section 6.11
Compliance with Laws.
54
Section 6.12
Payment of Taxes and Other Claims
55
Section 6.13
Maintenance of Properties.
55



-ii-

--------------------------------------------------------------------------------


 
Section 6.14
Insurance
55
Section 6.15
Preservation of Existence
56
Section 6.16
Delivery of Instruments; New Deposit Accounts
56
Section 6.17
Sale or Transfer of Assets; Suspension of Business Operations
56
Section 6.18
Consolidation and Merger; Asset Acquisitions
57
Section 6.19
Sale and Leaseback
57
Section 6.20
Restrictions on Nature of Business
57
Section 6.21
Accounting
58
Section 6.22
Discounts
58
Section 6.23
Plans
58
Section 6.24
Place of Business; Name
58
Section 6.25
Constituent Documents
58
Section 6.26
Senior Subordinated Loan Documents, Securities Repurchase Agreement and HWC
Transaction Documents
58
Section 6.27
Transactions with Affiliates
59
Section 6.28
Snubbing Units
59
Section 6.29
Performance by Lender
59
     
ARTICLE VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES
60
   
Section 7.1
Events of Default
60
Section 7.2
Rights and Remedies
62
Section 7.3
Certain Notices
63
     
ARTICLE VIII MISCELLANEOUS
63
   
Section 8.1
No Waiver; Cumulative Remedies; Compliance with Laws; No Marshaling
63
Section 8.2
Amendments, Etc
64
Section 8.3
Notices; Communication of Confidential Information; Requests for Accounting
64
Section 8.4
Further Documents
64
Section 8.5
Costs and Expenses
65
Section 8.6
Indemnity
65
Section 8.7
Participants
66
Section 8.8
Execution in Counterparts; Telefacsimile Execution
66
Section 8.9
Retention of Borrower’s Records
66
Section 8.10
Binding Effect; Assignment; Complete Agreement; Sharing Information
66
Section 8.11
Severability of Provisions
67
Section 8.12
Headings
67
Section 8.13
Governing Law; Jurisdiction, Venue; Waiver of Jury Trial
67
Section 8.14
Non-applicability of Chapter 346
67
Section 8.15
BNC’s and Borrower’s Waiver of Rights Under Texas Deceptive Trade Practices Act
67



-iii-

--------------------------------------------------------------------------------




CREDIT AND SECURITY AGREEMENT
 
Dated as of March 3, 2006
 
BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC., a Delaware corporation (“BNC”),
IWC SERVICES, LLC, a Texas limited liability company, d/b/a Boots & Coots
Services and successor by conversion from IWC Services, Inc., a Texas
corporation (“IWC Services”) and WELLS FARGO BANK, National Association
(“Lender”), acting through its WELLS FARGO BUSINESS CREDIT operating division,
hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1     Definitions.   Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section:


“Accounts” means all of Borrower’s accounts, as such term is defined in the UCC,
including each and every right of Borrower to the payment of money, whether such
right to payment now exists or hereafter arises, whether such right to payment
arises out of a sale, lease or other disposition of goods or other property, out
of a rendering of services, out of a loan, out of the overpayment of taxes or
other liabilities, or otherwise arises under any contract or agreement, whether
such right to payment is created, generated or earned by Borrower or by some
other Person who subsequently transfers such Person’s interest to Borrower,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all Liens) which Borrower may at any time have by law
or agreement against any account debtor or other obligor obligated to make any
such payment or against any property of such account debtor or other obligor;
all including but not limited to all present and future accounts, contract
rights, loans and obligations receivable, chattel papers, bonds, notes and other
debt instruments, tax refunds and rights to payment in the nature of general
intangibles.
 
“Accounts Advance Rate” means up to eighty-five percent (85%), or such lesser
rate as Lender in its sole discretion may deem appropriate from time to time,
provided that, as of any date of determination, the Accounts Advance Rate shall
be reduced by one (1) percentage point for each percentage by which Dilution is
in excess of 4%.
 
“Advance” means a Revolving Advance or the Equipment Term Advance.
 
“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with Borrower or BNC, including any Subsidiary of Borrower or
BNC. For purposes of this definition, “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Credit and Security Agreement.
 
“Approved Foreign Account Debtor” means each of Sonatrach Division Production -
Algeria, C. petrobas, ONGC, E.N.S.P. - Algeria, and Total E & P - Congo.
 

--------------------------------------------------------------------------------




“Approved Credit Limit” means the amount corresponding to the applicable
Approved Foreign Account Debtor set forth in the table below:
 
 Approved Foreign Account Debtor
 
Approved Credit Limit
 
Sonatrach Division Production - Algeria
 
$3,000,000
 
C. petrobas
 
$500,000
 
ONGC
 
$300,000
 
E.N.S.P. - Algeria
 
$1,250,000
 
Total E & P - Congo
 
$1,000,000
 



 
“Assumed Maturity Date” means, with respect to the Equipment Term Note, the
fifth anniversary of the date of this Agreement.
 
“Availability” means the amount, if any, by which the Borrowing Base exceeds the
sum of (i) the outstanding principal balance of the Revolving Note, and (ii) the
L/C Amount.
 
“Bank Guarantee” has the meaning set forth in Section 6.3.
 
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as amended.
 
“BNC” has the meaning ascribed to that term in the first paragraph.
 
“BNC Merger” means the consummation of the merger of HWC Acquisition into
Borrower, with Borrower being the surviving entity.
 
“Book Net Worth” means the aggregate of the common and preferred shareholders’
equity in BNC and its Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.
 
“Borrower” means IWC Services.
 
“Borrowing Base” means at any time the least of:
 
(a)     The Maximum Line Amount;
 
(b)     The maximum principal amount of “Superior Debt” in effect from time to
time under the Senior Subordinated Promissory Note; or
 
(c)     Subject to change from time to time in Lender’s sole discretion, the sum
of:
 
(i)     The product of the Accounts Advance Rate times Eligible Accounts, plus
 
Page 2

--------------------------------------------------------------------------------




(ii)   The lesser of (A) the product of the Unbilled Accounts Advance Rate times
Eligible Unbilled Accounts or (B) $2,500,000, less
 
(iii)   The Borrowing Base Reserve, less
 
(iv)   The VAT Tax Reserve, less
 
(v)    Obligations that Borrower owes to Lender that have not yet been advanced
on the Revolving Note, and the dollar amount that Lender in its Permitted
Discretion then determines to be a reasonable determination of Borrower’s credit
exposure with respect to Wells Fargo Bank Affiliate Obligations.
 
“Borrowing Base Reserve” means, as of any date of determination, such amounts
(expressed as either a specified amount or as a percentage of a specified
category or item) as Lender may from time to time establish and adjust in
reducing Availability (a) to reflect events, conditions, contingencies or risks
which, as determined by Lender in its sole discretion, do or may affect (i) the
Collateral or its value, (ii) the assets, business or prospects of Borrower, or
(iii) the security interests and other rights of Lender in the Collateral
(including the enforceability, perfection and priority thereof), (b) to reflect
Lender’s judgment in its sole discretion that any collateral report or financial
information furnished by or on behalf of Borrower to Lender is or may have been
incomplete, inaccurate or misleading in any material respect, (c) in respect of
any state of facts that Lender determines constitutes a Default or an Event of
Default, or (d) in respect of any judgment liens appearing on current lien and
judgment search results for a Credit Party that have not been paid in full and
released of record.
 
“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a LIBOR Advance, a day on which
dealings are carried on in the London interbank eurodollar market. 
 
“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset.
 
“Change of Control” means the occurrence of any of the following events:
 
(a)     Any Person or “group” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifteen percent (15%) of the voting power of all
classes of capital stock of BNC (however, if Oil States continues to
beneficially own any of the capital stock issued in BNC pursuant to the HWC
Transactions, then Oil States shall not be deemed a “beneficial owner” for
purposes of this clause(a));
 
(b)     IWC Services or any other Domestic Subsidiary of BNC (other than an
Inactive Subsidiary that has merged into another Domestic Subsidiary in
accordance with this Agreement) ceases to be a wholly-owned Subsidiary of BNC;
 
Page 3

--------------------------------------------------------------------------------




(c)     During any consecutive two-year period, individuals who at the beginning
of such period constituted the board of Directors of BNC (together with any new
Directors who were appointed by Oil States pursuant to the HWC Transaction
Documents or whose election to such board of Directors, or whose nomination for
election by the Owners of BNC, was approved by a vote of two thirds of the
Directors then still in office who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of BNC then in office; or
 
(d)     Jerry Winchester shall cease to actively manage BNC’s and its
Subsidiaries day-to-day business activities and shall not be replaced within
ninety (90) days by a Person having senior management level experience in
Borrower’s industry acceptable to Lender.
 
“Collateral” means all of Borrower’s Accounts, Intellectual Property Rights,
chattel paper and electronic chattel paper, deposit accounts, documents,
Equipment, General Intangibles, goods, instruments, Inventory, Investment
Property, letter-of-credit rights, letters of credit, all sums on deposit in any
Collateral Account, and any items in any Lockbox or in any deposit account
associated therewith; together with (i) all substitutions and replacements for
and products of any of the foregoing; (ii) in the case of all goods, all
accessions; (iii) all accessories, attachments, parts, equipment and repairs now
or hereafter attached or affixed to or used in connection with any goods;
(iv) all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods; (v) all collateral subject to the Lien of any
Security Document; (vi) all proceeds of claims of Borrower for recovery or
avoidance, as the case may be, of obligations, transfers of property, or
interests in property, offsets, lawful currency or its equivalents, and other
types or kinds of property (or the value thereof) recoverable or avoidable under
Chapter 5 of the Bankruptcy Code or under other applicable law; (vii) any money,
or other assets of Borrower that now or hereafter come into the possession,
custody, or control of Lender; (viii) the Special Account and all sums on
deposit in the Special Account; (viii) proceeds of any and all of the foregoing
items; (ix) books and records of Borrower, including all mail or electronic mail
addressed to Borrower; and (x) all of the foregoing, whether now owned or
existing or hereafter acquired or arising or in which Borrower now has or
hereafter acquires any rights.
 
“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement.
 
“Collateral Assignment of Transaction Agreement” means that certain Collateral
Assignment of Transaction Agreement executed as of the date hereof by BNC, HWC
Acquisition and HWC Merger Corporation in favor of Lender and consented to by
Seller.
 
“Collateral Assignment of Securities Repurchase Agreement” means that certain
Collateral Assignment of Securities Repurchase Agreement executed as of the date
hereof by BNC in favor of Lender and consented to by Halliburton Energy
Services, Inc.
 
“Commitment” means Lender’s commitment to make Advances to, and to issue Letters
of Credit for the account of, Borrower pursuant to this Agreement.
 
“Constituent Documents” means, with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
 
Page 4

--------------------------------------------------------------------------------




“Credit Facility” means the credit facility under which Revolving Advances, the
Equipment Advance and Letters of Credit may be made available to Borrower by
Lender under Article II.
 
“Credit Party” means BNC, Borrower or any BNC’s or Borrower’s Subsidiaries, and
“Credit Parties” means, collectively, BNC, Borrower and those Subsidiaries.
 
“Current Maturities of Long Term Debt” means the amount of BNC’s and its
Subsidiaries’ current maturities of long-term debt on a consolidated basis
determined in accordance with GAAP.
 
“Cut-off Time” means 11:00 a.m. San Antonio, Texas time.
 
“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.
 
“Debt Service Coverage Ratio” means, at any time of determination, the ratio of
(i) the sum of (A) EBITDA of BNC and its Subsidiaries on a consolidated basis
for the twelve (12) calendar months preceding the determination date (including
the calendar month in which the determination date occurs) minus (B) Unfinanced
Capital Expenditures of BNC and its Subsidiaries on a consolidated basis for the
twelve (12) calendar months preceding the determination date (including the
calendar month in which the determination date occurs) to (ii) (a) the Interest
Expense for the twelve (12) calendar months preceding the determination date
(including the calendar month in which the determination date occurs) plus (b)
the Current Maturities of Long Term Debt of BNC and its Subsidiaries as of the
determination date (provided the foregoing clause (ii)(b) shall not include for
purposes of this definition the final principal payment due to Lender on
Maturity Date for the repayment of outstanding principal amount of the Equipment
Advance).
 
“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.
 
“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by Lender in writing
as the date that such Default or Event of Default has been cured or waived.
 
“Default Rate” means, with respect to a Note, an annual interest rate in effect
during a Default Period or following the Termination Date, which interest rate
shall be equal to the lesser of (a) three percent (3%) over the applicable
Floating Rate, or LIBOR Rate, as the case may be, and (b) the maximum lawful
rate of interest, as each rate may change from time to time.
 
Page 5

--------------------------------------------------------------------------------




“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the trailing twelve (12) month period ending on the date of
determination, which is the result of dividing (a) actual bad debt write-downs,
Receivables Discounts, advertising allowances, credits, or other dilutive items
with respect to the Accounts as determined by Lender in its sole discretion
during such period, by (b) Borrower’s net sales during such period (excluding
extraordinary items) plus the amount of clause (a).
 
“Director” means a board member of a Person.
 
“Distribution” means, with respect to any Indebtedness, debt, liability or
obligation, (a) any payment or distribution by any Person of cash, securities or
other property, by set-off, off set or otherwise, on account of such
Indebtedness, debt, liability or obligation, (b) any redemption, purchase or
other acquisition of such Indebtedness or obligation by any Person or (c) the
granting of any Lien or security interest to or for the benefit of the holders
of such Indebtedness or obligation in or upon any property of any Person.
 
“Domestic Subsidiary” means any Subsidiary of BNC or Borrower organized under
the laws of the United States or any political subdivision thereof.
 
“EBITDA” shall mean Net Income for the applicable period plus, to the extent
deducted in calculating Net Income, Interest Expense, taxes paid, option
expenses as a result of Financial Accounting Standards 123R, depreciation and
amortization, all as allocable to such period and as determined in accordance
with GAAP and without duplication.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes a Credit Party and which is treated as a
single employer under Section 414 of the IRC.
 
“Eligible Accounts” means all unpaid Accounts arising from the sale or lease of
goods or the performance of services, net of any credits, but excluding any such
Accounts having any of the following characteristics:
 
(i)      That portion of Accounts unpaid 90 days or more after the invoice date;
 
(ii)     That portion of Accounts related to goods or services with respect to
which a Credit Party has received notice of a claim or dispute, which a Lien has
been filed against the account debtor’s property on behalf of a subcontractor
who provided goods or performed services for Borrower, which are subject to a
claim of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;
 
(iii)     That portion of Accounts not yet earned by the final delivery of goods
or rendition of services, as applicable, by Borrower to the customer, including
progress billings, and that portion of Accounts for which an invoice has not
been sent to the applicable account debtor;
 
Page 6

--------------------------------------------------------------------------------




(iv)    Accounts constituting (i) proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
 
(v)     Accounts not covered by clause (vii) below owed by any unit of
government, whether foreign or domestic (provided, however, that there shall be
included in Eligible Accounts that portion of Accounts owed by such units of
government for which Borrower has provided evidence satisfactory to Lender that
(A) Lender has a first priority perfected security interest and (B) such
Accounts may be enforced by Lender directly against such unit of government
under all applicable laws);
 
(vi)   Accounts denominated in any currency other than United States dollars;
 
(vii)   Accounts owed by an account debtor located outside the United States
(including, without limitation, an Approved Foreign Account Debtor) which (i)
are not (A) backed by a transferable bank letter of credit naming Lender as
beneficiary or assigned to Lender, in Lender’s possession or control, and with
respect to which a control agreement concerning the letter-of-credit rights is
in effect, and acceptable to Lender in all respects, in its sole discretion, or
(B) covered by a foreign receivables insurance policy acceptable to Lender in
its sole discretion, and (ii) do not exceed the credit limit for such account
debtor established by Lender in its sole discretion (or with respect to an
Approved Foreign Account Debtor, the applicable Approved Credit Limit);
 
(viii)   Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business, or if Lender believes, in
its sole discretion, that collection of such Account is insecure or that such
Account may not be paid by reason of the customer’s financial inability to pay;
 
(ix)     Accounts owed by an Owner of BNC (having “beneficial ownership” of more
than five percent (5%) of the voting power of all classes of capital stock of
BNC on a fully-diluted basis), Subsidiary, Affiliate, Officer or employee of
Borrower;
 
(x)     Accounts not subject to a duly perfected security interest in Lender’s
favor or which are subject to any Lien in favor of any Person other than Lender;
 
(xi)    That portion of Accounts that has been restructured, extended, amended
or modified;
 
(xii)   That portion of Accounts that constitutes advertising charges, shipping
or freight charges, contract retainage amounts, bonded receivables, finance
charges, service charges or sales or excise taxes;
 
(xiii)   Accounts with respect to which Borrower has not instructed the account
debtor to pay the Account to the Collateral Account;
 
(xiv)   Accounts owed by debtors located in countries not acceptable to Lender
in its sole discretion;
 
Page 7

--------------------------------------------------------------------------------




(xv)     Accounts owed by an account debtor (other than by an Approved Foreign
Account Debtor), regardless of whether otherwise eligible, to the extent that
the aggregate balance of such Accounts exceeds 15% of the aggregate amount of
all Accounts;
 
(xvi)    Accounts owed by an Approved Foreign Account Debtor to the extent the
aggregate balance of such Accounts exceeds its applicable Approved Credit Limit;
 
(xvii)   Accounts owed by an account debtor, regardless of whether otherwise
eligible, if 35% or more of the total amount of Accounts due from such account
debtor is ineligible under clauses (i), (ii), or (x) above;
 
(xviii)   That portion of Accounts attributable to work performed at Borrower’s
request by or on behalf of a sub-contractor or another Person who is not an
employee of Borrower to the extent the sub-contractor or other Person has not
received payment in full for that work; and
 
(xix)     Accounts, or portions thereof, otherwise deemed ineligible by Lender
in its sole discretion.
 
“Eligible Equipment” means the Equipment that Lender, in its sole discretion,
shall not deem ineligible, based on such considerations as Lender may deem
appropriate, including whether the Equipment is subject to a perfected, first
priority security interest in favor of Lender and no other Lien (other than a
Permitted Lien). In addition, the Equipment shall not constitute Eligible
Equipment if the Equipment (i) is a vehicle or other rolling stock, (ii) does
not conform in all material respects to all standards imposed by any
governmental body which has regulatory authority over such goods or the use or
sale thereof, (iii) is located in a jurisdiction not acceptable to Lender,
(iv) is subject to any agreement that limits, conditions or restricts Borrower’s
or Lender’s right to sell or otherwise dispose of such Equipment, unless Lender
is a party to such agreement; (v) is situated at a location not owned by
Borrower, unless the owner or occupier of such location has executed in favor of
Lender a lien waiver and access agreement or is a customer and has entered into
a contract with Borrower that has been collaterally assigned to Lender, in each
case acceptable to Lender in its sole discretion, (vi) is covered by a
negotiable document of title, (vii) is not covered by insurance to the extent
required under this Agreement, or (viii) is not operable, has not been
refurbished or is not otherwise in good working condition.
 
“Eligible Unbilled Accounts” means all Accounts that would otherwise constitute
Eligible Accounts but for Borrower not yet having received approval from the
applicable governmental authority as to the work and services performed that
gives rise to the Account. However, if (i) Borrower has received the approval,
(ii) the governmental authority denies the approval or (iii) Borrower does not
unconditionally receive the approval within ninety (90) days of the creation of
the Account, then the Account shall not constitute an Eligible Unbilled Account.
 
“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.
 
“Equipment” means all of Borrower’s equipment, as such term is defined in the
UCC, whether now owned or hereafter acquired, including all present and future
machinery, vehicles, furniture, fixtures, manufacturing equipment, shop
equipment, office and record-keeping equipment, parts, tools, supplies, and
including specifically the goods described in any equipment schedule or list
herewith or hereafter furnished to Lender by Borrower. Without limiting the
foregoing, each Snubbing Unit shall constitute Equipment.
 
Page 8

--------------------------------------------------------------------------------




“Equipment Term Advance” has the meaning set forth in Section 2.6(a).
 
“Equipment Term Note” means Borrower’s promissory note, payable to the order of
Lender in substantially the form of Exhibit B hereto, as the same may be renewed
and amended from time to time, and all replacements thereto.
 
“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Financial Covenants” means, collectively, the covenants set forth in Section
6.2.


“Floating Rate” means (i) with respect to Floating Rate Advances evidenced by
the Revolving Note, an annual interest rate equal the lesser of (x) to the sum
of the Prime Rate plus the applicable Revolving Loan Margin, and (y) the maximum
lawful rate of interest, and (ii) with respect to the Floating Rate Advances
evidenced by the Equipment Term Note, an annual interest rate equal to the
lesser of (x) the sum of the Prime Rate plus the applicable Term Loan Margin,
and (y) the maximum lawful rate of interest, which interest rates shall, in each
case, change when and as the Prime Rate, or the maximum lawful rate, as
applicable, changes.
 
“Floating Rate Advance” means each Advance for which Borrower has requested that
it bear interest by reference to the Prime Rate in accordance with Article II.
 
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States or any political subdivision thereof.
 
“Funding Date” has the meaning set forth in Section 2.1.
 
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.
 
“General Intangibles” means all of Borrower’s general intangibles, as such term
is defined in the UCC, whether now owned or hereafter acquired, including all
present and future Intellectual Property Rights, customer or supplier lists and
contracts, manuals, operating instructions, permits, franchises, the right to
use Borrower’s name, and the goodwill of Borrower’s business.
 
Page 9

--------------------------------------------------------------------------------




“Guaranty” means each unconditional continuing guaranty or unconditional
continuing guaranty by BNC and each Domestic Subsidiary (other than Borrower)
(each being a “Guarantor”) in favor of the Lender (collectively, the
“Guaranties”).
 
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.
 
“HWC” means Hydraulic Well Control, LLC, a Delaware limited liability company.
 
“HWC Acquisition” means HWC Acquisition, LLC, a Delaware limited liability
company.
 
“HWC Limited” means HWC Limited, a Louisiana corporation.
 
“HWC Merger Corporation” means HWC Merger Corporation, a Delaware corporation.
 
“HWC Transactions” means, collectively, the transactions contemplated by the
Transaction Agreement, including (i) the transfer of all issued and outstanding
capital stock in HWCES and HWC Limited to HWC Acquisition, (ii) the merger of
HWC Merger Corporation into HWC, with HWC being the surviving entity and
thereafter, the merger of HWC into HWC Acquisition, HWC Acquisition being the
surviving entity, and (iii) the making of the Senior Subordinated Loans.
 
“HWC Transaction Documents” means all documents executed or delivered in
connection with the HWC Transactions.
 
“HWCES” means HWCES International, a Cayman Island corporation.
 
“Inactive Subsidiary” means each of Boots & Coots Special Services, Inc., a
Texas corporation, Elmagco, Inc., a Delaware corporation, Hell Fighters, Inc., a
Texas corporation and IWC Engineering, Inc., a Texas corporation, each of which
has no current business operations but if any such Person commences business
activity in the future, it shall cease to be an “Inactive Subsidiary”.
 
“Indebtedness” has the meaning set forth in Section 6.4.
 
“Indemnified Liabilities” has the meaning set forth in Section 8.6.
 
“Indemnitees” has the meaning set forth in Section 8.6.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.
 
Page 10

--------------------------------------------------------------------------------




“Interest Expense” means BNC’s and its Subsidiaries’ total gross interest
expense on a consolidated basis during the applicable period (excluding interest
income), and shall in any event include (i) interest expensed (whether or not
paid) on all Debt, (ii) the amortization of debt discounts, (iii) the
amortization of all fees payable in connection with the incurrence of Debt to
the extent included in interest expense, and (iv) the portion of any capitalized
lease obligation allocable to interest expense.
 
“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Rate Advance is made or continued pursuant to
Sections 2.2(a) or 2.3(b), or on which a Floating Rate Advance is converted to a
LIBOR Rate Advance pursuant to Section 2.3(a), and ending on (but excluding) the
Business Day numerically corresponding to such date that is one, two, three,
six, or twelve months thereafter as designated by Borrower, during which period
all or a portion of the outstanding principal balance of the LIBOR Rate Advance
shall bear interest determined in relation to LIBOR; provided, however, that:
 
(a)     No Interest Period may be selected for an Advance for a principal amount
less than One Million Dollars ($1,000,000), and no more than six (6) different
Interest Periods may be outstanding at any one time;
 
(b)     If an Interest Period would otherwise end on a day which is not a
Business Day, then the Interest Period shall end on the next Business Day
thereafter, unless that Business Day is the first Business Day of a month, in
which case the Interest Period shall end on the last Business Day of the
preceding month;
 
(c)     No Interest Period applicable to a Revolving Advance may end later than
the Maturity Date; and
 
(d)     In no event shall Borrower select Interest Periods with respect to
Advances that, in the aggregate, would require payment of a contracted funds
breakage fee under Section 2.9(g) in order to make required principal payments.
 
“Interest Payment Date” has the meaning set forth in Section 2.10(a).
 
“Inventory” means all of Borrower’s inventory, as such term is defined in the
UCC, whether now owned or hereafter acquired, whether consisting of whole goods,
spare or maintenance parts or components, supplies or materials, whether
acquired, held or furnished for sale, for lease or under service contracts or
for manufacture or processing, and wherever located.
 
“Investment Property” means all of Borrower’s investment property, as such term
is defined in the UCC, whether now owned or hereafter acquired, including but
not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.
 
“IWC Services” has the meaning ascribed to that term in the first paragraph.
 
Page 11

--------------------------------------------------------------------------------




“L/C Amount” means the sum of (i) the aggregate face amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.
 
“L/C Application” means an application for the issuance of standby letters of
credit pursuant to the terms of a Standby Letter of Credit Agreement, in form
acceptable to Lender.
 
“Letter of Credit” is defined in Section 2.4(a).
 
“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) determined pursuant to the following formula:
 

 
LIBOR =
Base LIBOR
     
100% - LIBOR Reserve Percentage
 

 
(i)     “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Lender as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Lender for the purpose of calculating effective
rates of interest for loans making reference thereto, on the first day of a
Interest Period for delivery of funds on said date for a period of time
approximately equal to the number of days in such Interest Period and in an
amount approximately equal to the principal amount to which such Interest Period
applies. Borrower understands and agrees that Lender may base its quotation of
the Inter-Bank Market Offered Rate upon such offers or other market indicators
of the Inter-Bank Market as Lender in its discretion deems appropriate
including, but not limited to, the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.
 
(ii)     “LIBOR Reserve Percentage” means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Lender by a commensurate amount for expected
changes in such reserve percentage during the applicable Interest Period.
 
“LIBOR Rate” means (i) with respect to LIBOR Rate Advances evidenced by the
Revolving Note, an annual interest rate equal the lesser of (x) to the sum of
the LIBOR plus the applicable Revolving Loan Margin, and (y) the maximum lawful
rate of interest, and (ii) with respect to the LIBOR Rate Advances evidenced by
the Equipment Term Note, an annual interest rate equal to the lesser of (x) the
sum of the LIBOR plus the applicable Term Loan Margin, and (y) the maximum
lawful rate of interest.
 
“LIBOR Rate Advance” means an Advance for which Borrower has requested that it
bear interest by reference to LIBOR in accordance with Article II.
 
“Licensed Intellectual Property” has the meaning as set forth in Section
5.11(c).
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.
 
Page 12

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, the Notes, any L/C Applications, the
Guaranties, the Subordination Agreement, the Security Documents, and the
Post-Closing Agreement, together with every other agreement, note, document,
contract or instrument to which Borrower now or in the future may be a party and
which is required by Lender, as all of those documents may be amended, restated
or extended from time to time.
 
“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement.
 
“Material Adverse Effect” means any of the following:
 
(i)     A material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of a Credit
Party other than a Inactive Subsidiary;
 
(ii)    A material adverse effect on the ability of a Credit Party to perform
its obligations under the Loan Documents;
 
(iii)    A material adverse effect on the ability of Lender to enforce the
Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document, or on the status, existence, perfection, priority (subject to
Permitted Liens) or enforceability of any Lien securing payment or performance
of the Obligations; or
 
(iv)    Any claim against a Credit Party or threat of litigation which if
determined adversely to a Credit Party would be likely to cause such Credit
Party to be liable to pay an amount exceeding $250,000 in excess of any
applicable insurance coverage and the applicable deductible for that coverage or
would result in the occurrence of an event described in clauses (i), (ii) and
(iii) above.
 
“Maturity Date” means the Renewal Date, or any anniversary thereof as provided
in Section 2.12 hereof.
 
“Maximum Facility Amount” means $20,000,000.
 
“Maximum Line Amount” means $10,300,000 unless this amount is reduced pursuant
to Sections 2.9(f) and (g) and 2.13, in which event it means such lower amount.
 
“Mobile Snubbing Units” shall mean Snubbing Units and Snubbing Unit Accessories
that are attached or affixed to, or comprise an integral part of a vehicle,
trailer or carrier.
 
“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which a Credit Party or any ERISA Affiliate contributes
or is obligated to contribute.
 
Page 13

--------------------------------------------------------------------------------




“Net Cash Proceeds” means in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.
 
“Net Forced Liquidation Value” means a professional opinion of the estimated
most probable Net Cash Proceeds which could typically be realized at a properly
advertised and conducted public auction sale without reserve, held under forced
sale conditions and under economic trends current within 60 days of the
appraisal. The opinion may consider physical location, difficulty of removal,
adaptability, specialization, marketability, physical condition, overall
appearance and psychological appeal.
 
“Net Income” means for the applicable period after-tax net income from
continuing operations, including extraordinary losses but excluding
extraordinary gains, all as determined in accordance with GAAP.
 
“Net Orderly Liquidation Value” means a professional opinion of the estimated
most probable Net Cash Proceeds which could typically be realized at a properly
advertised and professionally managed liquidation sale, conducted under orderly
sale conditions for an extended period of time (usually six to nine months),
under the economic trends existing at the time of the appraisal.
 
“Note” means the Revolving Note or the Equipment Term Note, and “Notes” means
the Revolving Note and the Equipment Term Note.
 
“Notice of Non-Renewal” has the meaning set forth in Section 2.12.
 
“Obligation of Reimbursement” means the obligation of Borrower to reimburse
Lender pursuant to the terms of the Standby Letter of Credit Agreement and any
applicable L/C Application.
 
“Obligations” means each Note, the Obligation of Reimbursement and each and
every other debt, liability and obligation of every type and description which a
Credit Party may now or at any time hereafter owe to Lender, whether such debt,
liability or obligation now exists or is hereafter created or incurred, whether
it arises in a transaction involving Lender alone or in a transaction involving
other creditors of a Credit Party, and whether it is direct or indirect, due or
to become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several, and including all
indebtedness of a Credit Party arising under any Loan Document or guaranty
between a Credit Party and Lender, whether now in effect or subsequently entered
into, and all Wells Fargo Bank Affiliate Obligations.
 
“Officer” means an officer of Borrower.
 
“Offshore” means located on or over lands that constitute the Outer Continental
Shelf of the United States of America.
 
Page 14

--------------------------------------------------------------------------------




“OFAC” has the meaning set forth in Section 6.11(c).
 
“Oil States” means Oil States International, Inc., a Delaware corporation.
 
“Overadvance” means the amount, if any, by which the sum of (i) outstanding
principal balance of the Revolving Note and (ii) the L/C Amount, is in excess of
the then-existing Borrowing Base.
 
“Owned Intellectual Property” has the meaning set forth in Section 5.11(a).
 
“Owner” means with respect to a Person, each Person having legal or beneficial
title to an ownership interest in the subject Person or a right to acquire such
an interest.
 
“Patent and Trademark Security Agreement” means each and every Patent and
Trademark Security Agreement now or hereafter executed by a Credit Party in
favor of Lender dated the same date as this Agreement.
 
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of a Credit Party or any ERISA Affiliate and covered by
Title IV of ERISA.
 
“Permitted Discretion” means a determination or judgment made in good faith in
the exercise of reasonable (from the perspective of a secured lender) credit or
business judgment.
 
“Permitted Lien” and “Permitted Liens” have the meanings set forth in Section
6.3(a).
 
“Permitted Subordinated Debt Payments” has the meaning set forth in the Senior
Subordinated Promissory Notes.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of a Credit Party or any ERISA Affiliate.
 
“Pledge Agreement” means, collectively, each pledge agreement executed by BNC,
Borrower and each of BNC’s other Domestic Subsidiaries in favor of Lender with
respect to the pledge of their respective Equity Interests in each Subsidiary
(other than Boots & Coots/IWC de Venezuela, S.A., a Venezuelan corporation).
 
“Post-Closing Agreement” means that certain Agreement Regarding Post-Closing
Matters, dated as of the date hereof, entered into between Borrower and Lender.
 
“Premises” means all locations where Borrower conducts its business or has any
rights of possession, including the locations legally described in Exhibit D
attached hereto.
 
“Prime Rate” means at any time the rate of interest most recently announced by
Lender at its principal office as its Prime Rate, with the understanding that
the Prime Rate is one of Lender’s base rates (but not necessarily its best
rate), and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof in such internal publication or publications as Lender may
designate. Each change in the rate of interest shall become effective on the
date each Prime Rate change is announced by Lender.
 
Page 15

--------------------------------------------------------------------------------




“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by a Credit Party which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
 
“Receivables Discount” means any credit issued as a result of equipment downtime
or delays attributable to workmanship or in settlement of disputed invoice
amounts, but shall not include any trade discounts issued in association with
bid proposals or issued as incentives for payment terms or other inducements.
 
“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the date hereof between BNC and Seller.
 
“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.
 
“Renewal Date” has the meaning set forth in Section 2.12.
 
“Revolving Advance” has the meaning set forth in Section 2.1.
 
“Revolving Loan Margin” means, from the date hereof until the date of the first
adjustment described below, the rate per annum applicable to Level 1 as
reflected on the grid below, and thereafter, a rate per annum determined by
reference to the following grid:
 
Level
Senior Debt to EBITDA Ratio
Revolving Loan
Margin for
LIBOR Rate Advances
 
Revolving Loan
Margin for Floating Rate
Advances
 
1
 
Less than or equal to 1.50 to 1.00
 
2.50%
 
0.00%
 
2
 
Greater than or equal to 1.51 to 1.00 but less than or equal to 2.00 to 1.00
2.75%
 
0.50%
 
3
 
Greater than or equal to 2.01 to 1.00
 
3.00%
 
1.00%
 



Page 16

--------------------------------------------------------------------------------


 
Adjustments, if any, in the applicable Revolving Loan Margin shall be
implemented quarterly, on a prospective basis, as of the first day of the fiscal
quarter following the date of delivery to Lender of the unaudited or annual
audited (as applicable) financial statements covering the fiscal quarter then
ended evidencing the need for an adjustment, commencing with the financial
statements for the period ending March 31, 2006. Failure to timely deliver such
financial statements shall, in addition to any other remedy provided for in this
Agreement (including, without limitation, imposing the Default Rate), result in
an increase in the applicable Revolving Loan Margin to the highest level set
forth in the foregoing grid, until the first day of the first fiscal quarter
following the delivery of those financial statements demonstrating that such an
increase is not required.
 
If amended or restated financial statements change the previously calculated
Revolving Loan Margin, Lender may reduce or increase the Revolving Loan Margin
from the date of receipt of such amended or restated financial statements, to
the beginning of the appropriate fiscal quarter to which the restated statements
relate or to the beginning of the fiscal quarter in which any Event of Default
has occurred, as Lender in its sole discretion deems appropriate.
 
“Revolving Note” means Borrower’s revolving promissory note, payable to the
order of Lender in substantially the form of Exhibit A hereto, as same may be
renewed and amended from time to time, and all replacements thereto.
 
“Securities Repurchase Agreement” means the Amended and Restated Securities
Repurchase and Waiver Agreement, dated as of February 28, 2006, entered into
between BNC and Halliburton Energy Services, Inc.
 
“Security Agreement” means, collectively, each security agreement executed by
BNC and each Domestic Subsidiary (other than Borrower) in favor of Lender.
 
“Security Documents” means this Agreement, the Pledge Agreement, the Wholesale
Lockbox and Collection Account Agreement, the Security Agreement, the Patent and
Trademark Security Agreement, and any other document delivered to Lender from
time to time to secure the Obligations.
 
“Security Interest” has the meaning set forth in Section 3.1.
 
“Seller” means HWC Energy Services, Inc., a Delaware corporation.
 
“Senior Debt to EBITDA Ratio” means, as of any date of determination, the ratio
of (i) the then outstanding principal balance of the Notes, to (ii) EBITDA for
BNC and its Subsidiaries on a consolidated basis for twelve (12) calendar months
then ended on the determination date; provided, however, that for purposes of
calculating the Senior Debt to EBITDA Ratio through and including the fiscal
quarter ending September 30, 2006, (a) EBITDA arising for the fiscal quarter
ending March 31, 2006 shall be an amount equal to the amount of EBITDA for the
first fiscal quarter for the quarter then ended multiplied by four, (b) EBITDA
arising for the fiscal quarter ending June 30, 2006 shall be an amount equal to
EBITDA for the six months then ended multiplied by two, and (c) EBITDA arising
for the fiscal quarter ending September 30, 2006 shall be an amount equal to
EBITDA for the nine months then ended divided by three and multiplied by four.
 
Page 17

--------------------------------------------------------------------------------




“Senior Subordinated Guarantees” means, collectively, all guarantees made by a
Domestic Subsidiary of BNC of the Senior Subordinated Loans, as presently in
effect and without giving effect to any amendment thereto.
 
“Senior Subordinated Loans” means, collectively, (i) the $10,000,000 unsecured,
subordinate purchase money loan made by Seller to BNC pursuant to the
Transaction Agreement, and (ii) the $5,000,000 unsecured, subordinate purchase
money loan made by Seller to BNC pursuant to the Transaction Agreement, as the
principal balance of either note may be increased on account of a Working
Capital Adjustment.
 
“Senior Subordinated Loan Documents” means, collectively, all documents or
instruments executed or delivered in connection with the Senior Subordinated
Loans, including the Senior Subordinated Notes and the Senior Subordinated
Guarantees, as those documents or instruments are presently in effect and
without giving effect to any amendment thereto.
 
“Senior Subordinated Promissory Note” means each of the Senior Subordinated
Promissory Notes.
 
“Senior Subordinated Promissory Notes” means, collectively, (i) the Senior
Subordinated Promissory Note made by BNC in favor of Seller, dated as of the
date hereof, in the original principal amount of $10,000,000, and (ii) the
Senior Subordinated Promissory Note made by BNC in favor of Seller, dated as of
the date hereof, in the original principal amount of $5,000,000, as those notes
are presently in effect and without giving effect to any amendment thereto other
than any increase in the principal balance of either note on account of a
Working Capital Adjustment.
 
“Special Account” means a specified cash collateral account maintained with
Lender or another financial institution acceptable to Lender in connection with
Letters of Credit, as contemplated by Section 2.5.
 
“Snubbing Unit Accessories” means all pumps, fuel tanks, drilling equipment,
piperacks, porta lathe cutters, machinery, other equipment and parts necessary
or useful for the operation of any hydraulic well control unit.
 
“Snubbing Unit Agreement” means a written agreement between Borrower and its
customer pursuant to which Borrower agrees to provide well-control services
requested from time to time by the customer, including the use by the customer
of one or more Snubbing Units.
 
“Snubbing Units” means all hydraulic well control units and hydraulic workover
units owned by Borrower, together with all Snubbing Unit Accessories that are
installed on or affixed to such equipment, and a “Snubbing Unit” means one of
the Snubbing Units.
 
“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Lender entered into between Borrower, as
applicant and Lender, as issuer.
 
“Subordinated Creditor” means Seller or any other Person now or in the future
who agrees to subordinate Indebtedness of Borrower held by that Person to the
payment of the Obligations.
 
Page 18

--------------------------------------------------------------------------------




“Subordination Agreement” means the subordination provisions set forth in each
Senior Subordinated Promissory Note in favor of Lender.
 
“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
regardless of whether or not at the time ownership interests of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency, is at the time directly or indirectly owned by BNC, by Borrower
and one or more other Subsidiaries, or by one or more other Subsidiaries (or
would be directly or indirectly owned by BNC after giving effect to the
transactions contemplated by the HWC Transactions and the BNC Merger).
 
“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
Borrower terminates a Credit Facility, or (iii) the date Lender demands payment
of the Obligations, following an Event of Default, pursuant to its remedies
under Section 7.2.
 
“Term Loan Margin” means, from the date hereof until the date of the first
adjustment described below, the rate per annum applicable to Level 1 as
reflected on the grid below, and thereafter, a rate per annum determined by
reference to the following grid:
 
Level
 
Senior Debt to EBITDA Ratio
 
Term Loan Margin
for LIBOR Rate
Advances
 
Term Loan Margin
for Floating Rate
Advances
 
1
 
Less than or equal to 1.50 to 1.00
 
3.00%
 
0.50%
 
2
 
Greater than or equal to 1.51 to 1.00 but less than or equal to 2.00 to 1.00
 
3.25%
 
1.00%
 
3
 
Greater than or equal to 2.01 to 1.00
 
3.50%
 
1.50%
 

 
Adjustments, if any, in the applicable Term Loan Margin shall be implemented
quarterly, on a prospective basis, as of the first day of the fiscal quarter
following the date of delivery to Lender of the unaudited or annual audited (as
applicable) financial statements covering the fiscal quarter then ended
evidencing the need for an adjustment, commencing with the financial statements
for the period ending March 31, 2006. Failure to timely deliver such financial
statements shall, in addition to any other remedy provided for in this Agreement
(including, without limitation, imposing the Default Rate), result in an
increase in the applicable Term Loan Margin to the highest level set forth in
the foregoing grid, until the first day of the first fiscal quarter following
the delivery of those financial statements demonstrating that such an increase
is not required.
 
If amended or restated financial statements change the previously calculated
Term Loan Margin, Lender may reduce or increase the applicable Term Loan Margin
from the date of receipt of such amended or restated financial statements, to
the beginning of the appropriate fiscal quarter to which the restated statements
relate or to the beginning of the fiscal quarter in which any Event of Default
has occurred, as Lender in its sole discretion deems appropriate.
 
Page 19

--------------------------------------------------------------------------------




“Texas Finance Code” has the meaning set forth in Section 2.8.
 
“Transaction Agreement” means that certain Transaction Agreement entered on
November 21, 2005 among Seller, HWC Acquisition, HWC Merger Corporation, HWC and
BNC, together with that certain letter agreement among the same parties dated
March 3, 2006.
 
“UCC” means the Uniform Commercial Code as in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
 
“Unbilled Accounts Advance Rate” means up to sixty percent (60%), or such lesser
rate as Lender in its sole discretion may deem appropriate from time to time,
provided that, as of any date of determination, the Unbilled Accounts Advance
Rate shall be reduced by one (1) percentage point for each percentage by which
Dilution is in excess of 4%.
 
“Unfinanced Capital Expenditures” means Capital Expenditures paid in cash (other
than cash that constitutes the proceeds of Indebtedness). However, Capital
Expenditures incurred using the proceeds of a Revolving Advance shall not
constitute Unfinanced Capital Expenditures for purposes of this definition.
 
“Unused Amount” has the meaning set forth in Section 2.9(b).
 
“Unused Line Fee Rate” means, from the date hereof until the date of the first
adjustment described below, the rate per annum applicable to Level 1 as
reflected on the grid below, and thereafter, a rate per annum determined by
reference to the following grid:
 
Level
 
Senior Debt to EBITDA Ratio
 
Unused Line Fee Rate
 
1
Less than or equal to 1.50 to 1.00
 
0.25%
 
2
Greater than or equal to 1.51 to 1.00 but less than or equal to 2.00 to 1.00
0.38%
 
3
Greater than or equal to 2.01 to 1.00
 
0.50%
 

 
Adjustments, if any, in the Unused Line Fee Rate shall be implemented quarterly,
on a prospective basis, as of the first day of the fiscal quarter following the
date of delivery to Lender of the quarterly unaudited or annual audited (as
applicable) financial statements evidencing the need for an adjustment,
commencing with the financial statements for the period ending March 31, 2006.
Failure to timely deliver such financial statements shall, in addition to any
other remedy provided for in this Agreement (including, without limitation,
imposing the Default Rate), result in an increase in the Unused Line Fee Rate to
the highest level set forth in the foregoing grid, until the first day of the
first fiscal quarter following the delivery of those financial statements
demonstrating that such an increase is not required.
 
Page 20

--------------------------------------------------------------------------------




If amended or restated financial statements change the previously calculated
Unused Line Fee Rate, Lender may reduce or increase the Unused Line Fee Rate
from the date of receipt of such amended or restated financial statements, to
the beginning of the appropriate fiscal quarter to which the restated statements
relate or to the beginning of the fiscal quarter in which any Event of Default
has occurred, as Lender in its sole discretion deems appropriate.
 
“VAT Tax Reserve” means the lesser of (i) $175,000, and (ii) the amount by which
the accrued, but unpaid VAT Taxes exceed the aggregate value of the Accounts on
which VAT Taxes would be payable.
 
“VAT Taxes” means all taxes, assessments and other impositions imposed by a
Venezuelan governmental authority.
 
“Wells Fargo Bank Affiliate Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by a Credit Party
to any Person that is owned in material part by Lender, and that relates to any
service or facility extended to a Credit Party or its Subsidiaries, including:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, as well as any other services or facilities from time to
time specified by Lender, whether direct or indirect, absolute or contingent,
due or to become due, and whether existing now or in the future, and (e)
treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts,
interstate depository network services and Rate Management Transactions), as
well as any other services or facilities from time to time specified by Lender,
whether direct or indirect, absolute or contingent, due or to become due, and
whether existing now or in the future.
 
“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement between Borrower and Lender, dated on or about
March 1, 2006.
 
“Working Capital Adjustment” means a payment made in respect of Working Capital
(as defined in the Transaction Agreement) in accordance with Section 2.1 the
Transaction Agreement.
 
Section 1.2     Other Definitional Terms; Rules of Interpretation.   The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this Agreement unless otherwise expressly provided. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Defined terms include in the singular number the plural and in the
plural number the singular. Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor. Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.
 
Page 21

--------------------------------------------------------------------------------




ARTICLE II
 
AMOUNT AND TERMS OF THE CREDIT FACILITY
 
Section 2.1     Revolving Advances. Lender agrees, subject to the terms and
conditions of this Agreement, to make advances (“Revolving Advances”) to
Borrower from time to time from the date that all of the conditions set forth in
Article IV are satisfied (the “Funding Date”) to and until (but not including)
the Termination Date in an amount not in excess of the Maximum Line Amount.
Lender shall have no obligation to make a Revolving Advance to the extent that
the amount of the requested Revolving Advance exceeds Availability. Borrower’s
obligation to pay the Revolving Advances shall be evidenced by the Revolving
Note and shall be secured by the Collateral. Within the limits set forth in this
Section 2.1, Borrower may borrow, prepay pursuant to Section 2.13, and reborrow.
 
Section 2.2    Procedures for Requesting Advances.   Borrower shall comply with
the following procedures in requesting Revolving Advances:
 
(a)     Type of Advances. Each Advance shall be funded as either a Floating Rate
Advance or a LIBOR Rate Advance, as Borrower shall specify in a request
delivered to Lender conforming to the requirements of Section 2.2(b); Floating
Rate Advances and LIBOR Rate Advances may be outstanding at the same time. Each
request for a LIBOR Rate Advance shall be in multiples of $100,000, with a
minimum request of at least $1,000,000. LIBOR Rate Advances shall not be
available during Default Periods.
 
(b)     Time for Requests. Borrower shall request each Advance not later than
the Cut-off Time on the Business Day immediately preceding the Business Day on
which the Advance is to be made. Each request that conforms to the terms of this
Agreement shall be effective upon receipt by Lender, shall be in writing or by
telephone or telecopy transmission, and shall be confirmed in writing by
Borrower if so requested by Lender, by (i) an Officer of Borrower; (ii) a Person
designated as Borrower’s agent by an Officer of Borrower in a writing delivered
to Lender; or (iii) a Person whom Lender reasonably believes to be an Officer of
Borrower or such a designated agent, which confirmation shall specify whether
the Advance shall be a Floating Rate Advance or a LIBOR Rate Advance and, with
respect to any LIBOR Rate Advance, shall specify the principal amount of the
LIBOR Rate Advance and the Interest Period applicable thereto. Borrower shall
repay all Advances even if Lender does not receive such confirmation and even if
the Person requesting an Advance was not in fact authorized to do so. Any
request for an Advance, whether written or telephonic, shall be deemed to be a
representation by Borrower that the conditions set forth in Section 4.2 have
been satisfied as of the time of the request.
 
(c)     Disbursement. Upon fulfillment of the applicable conditions set forth in
Article IV, Lender shall disburse the proceeds of the requested Advance by
crediting the same to Borrower’s demand deposit account maintained with Wells
Fargo Bank unless Lender and Borrower shall agree in writing to another manner
of disbursement.
 
Page 22

--------------------------------------------------------------------------------




Section 2.3    LIBOR Rate Advances.
 
(a)     Converting Floating Rate Advances to LIBOR Rate Advances; Procedures. So
long as no Default Period is in effect and no Notice of Non-Renewal has been
given, Borrower may convert all or any part of the principal amount of any
outstanding Floating Rate Advance into a LIBOR Rate Advance by requesting that
Lender convert same no later than the Cut-off Time on the Business Day
immediately preceding the Business Day on which Borrower wishes the conversion
to become effective. Each request that conforms to the terms of this Agreement
shall be effective upon receipt by Lender and shall be confirmed in writing by
Borrower if Lender so requests by any Officer or designated agent identified in
Section 2.2(b) or Person reasonably believed by Lender to be such an Officer or
designated agent, which request shall specify the Business Day on which the
conversion is to occur, the total amount of the Floating Rate Advance to be
converted, and the applicable Interest Period. Each such conversion shall occur
on a Business Day, and the aggregate amount of Floating Rate Advances converted
to LIBOR Rate Advances shall be in multiples of $100,000, with a minimum
conversion amount of at least $1,000,000.
 
(b)     Procedures at End of an Interest Period. Unless Borrower requests a new
LIBOR Rate Advance in accordance with the procedures set forth below, or prepays
the principal of an outstanding LIBOR Rate Advance at the expiration of an
Interest Period, Lender shall automatically and without request of Borrower
convert each LIBOR Rate Advance to a Floating Rate Advance on the last day of
the relevant Interest Period. So long as no Default exists and no Notice of
Non-Renewal has been given, Borrower may cause all or any part of any maturing
LIBOR Rate Advance to be renewed as a new LIBOR Rate Advance by requesting that
Lender continue the maturing Advance as a LIBOR Rate Advance no later than the
Cut-off Time on the Business Day immediately preceding the Business
Day constituting the first day of the new Interest Period. Each such request
shall be confirmed in writing by Borrower upon Lender’s request by any Officer
or designated agent identified in Section 2.2(b), which confirmation shall be
effective upon receipt by Lender, and which shall specify the amount of the
expiring LIBOR Rate Advance to be continued and the applicable Interest Period.
Each new Interest Period shall begin on a Business Day and the amount of each
LIBOR Rate Advance shall be in multiples of $100,000, with a minimum Advance of
at least $1,000,000.
 
(c)     Setting and Notice of Rates. Lender shall, with respect to any request
for a LIBOR Rate Advance under Section 2.2 or a conversion or renewal of a LIBOR
Rate Advance under this Section 2.3, provide Borrower with a LIBOR quote for
each Interest Period identified by Borrower on the Business Day on which the
request was made, if the request is received by Lender prior to the Cut-off
Time, or for requests received by Lender after the Cut-off Time, on the next
Business Day or on the Business Day on which Borrower has requested that the
LIBOR Rate Advance be made effective. If Borrower does not immediately accept a
LIBOR quote, the quoted rate shall expire and any subsequent request from
Borrower for a LIBOR quote shall be subject to redetermination by Lender of the
applicable LIBOR for the LIBOR Rate Advance.
 
(d)     Taxes and Regulatory Costs. Borrower shall pay Lender with respect to
any Advance, upon demand and in addition to any other amounts due or to become
due hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Lender with any request
or directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Lender among its operations shall be
conclusive and binding upon Borrower.
 
Page 23

--------------------------------------------------------------------------------




Section 2.4    Letters of Credit.
 
(a)    Lender agrees, subject to the terms and conditions of this Agreement, to
issue, at any time after the Funding Date and before the Termination Date, one
or more irrevocable standby letters of credit (each, a “Letter of Credit”) for
Borrower’s account. Lender will not issue any Letter of Credit if the face
amount of the Letter of Credit to be issued would exceed the lesser of:
 

 
(i)
$1,000,000 less the L/C Amount, or

 

 
(ii)
Availability.

 
Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by Borrower to Lender, which must be completed in a manner
satisfactory to Lender. The terms and conditions set forth in each such L/C
Application shall supplement the terms and conditions of the Standby Letter of
Credit Agreement.
 
(b)    No Letter of Credit shall be issued with an expiry date later than one
(1) year from the date of issuance or the Maturity Date in effect as of the date
of issuance, whichever is earlier.
 
(c)    Any request for issuance of a Letter of Credit shall be deemed to be a
representation by Borrower that the conditions set forth in Section 4.2 have
been satisfied as of the date of the request.
 
(d)    If a draft is submitted under a Letter of Credit when Borrower is unable,
because a Default Period exists or for any other reason, to obtain a Revolving
Advance to pay the Obligation of Reimbursement, Borrower shall pay to Lender on
demand and in immediately available funds, the amount of the Obligation of
Reimbursement together with interest, accrued from the date of the draft until
payment in full at the Default Rate. Notwithstanding Borrower’s inability to
obtain a Revolving Advance for any reason, Lender is irrevocably authorized, in
its sole discretion, to make a Revolving Advance in an amount sufficient to
discharge the Obligation of Reimbursement and all accrued but unpaid interest
thereon.
 
Section 2.5     Special Account.   If a Credit Facility is terminated for any
reason while any Letter of Credit is outstanding, Borrower shall thereupon pay
Lender in immediately available funds for deposit in the Special Account an
amount equal to the L/C Amount plus any anticipated fees and costs. If Borrower
fails to promptly make any such payment in the amount required under this
Agreement, then Lender may make a Revolving Advance against a Credit Facility in
an amount sufficient to fulfill this obligation and deposit the proceeds to the
Special Account. The Special Account shall be an interest bearing account either
maintained with Lender or with a financial institution acceptable to Lender. Any
interest earned on amounts deposited in the Special Account shall be credited to
the Special Account. Lender may apply amounts on deposit in the Special Account
at any time or from time to time to the Obligations in Lender’s sole discretion.
Borrower may not withdraw any amounts on deposit in the Special Account as long
as Lender maintains a security interest therein. Lender agrees to transfer any
balance in the Special Account to Borrower when the Obligations have been paid
in full, the Commitment has been terminated and all Letters of Credit have
either expired or been terminated.
 
Page 24

--------------------------------------------------------------------------------




Section 2.6    Equipment Term Advance.
 
(a)     Lender agrees, subject to the terms and conditions of this Agreement, to
make a single advance to Borrower on the Funding Date (the “Equipment Term
Advance”) in an amount not exceeding the least of (i) $9,700,000, (ii) 70% of
the Net Orderly Liquidation Value, or (iii) 80% of the Net Forced Liquidation
Value, as that amount is determined by an independent appraisal acceptable to
Lender in its sole discretion, of the Eligible Equipment. Borrower’s obligation
to pay the Equipment Term Advance shall be evidenced by the Equipment Term Note
and shall be secured by the Collateral as provided in Article III.
 
(b)     Upon fulfillment of the applicable conditions set forth in Article IV,
Lender shall deposit the proceeds of the requested Equipment Term Advance by
crediting the same to Borrower’s demand deposit account specified in Section
2.2(b) unless Lender and Borrower shall agree in writing to another manner of
disbursement. Upon Lender’s request, Borrower shall promptly confirm each
telephonic request for the Equipment Term Advance by executing and delivering an
appropriate confirmation certificate to Lender. Borrower shall be obligated to
repay the Equipment Term Advance notwithstanding Lender’s failure to receive
such confirmation and notwithstanding the fact that the Person requesting the
same was not in fact authorized to do so. Any request for an Equipment Term
Advance, whether written or telephonic, shall be deemed to be a representation
by Borrower, upon which Lender may rely, that Borrower is in compliance with the
conditions set forth in Article IV as of the time of the request.
 
Section 2.7     Payment of Equipment Term Note.   The outstanding principal
balance of the Equipment Term Note shall be due and payable as follows:
 
(a)     Beginning on March 31, 2006, and on the last day of each month
thereafter, in equal monthly installments in an amount sufficient to fully
amortize the principal balance of the Equipment Term Note over an assumed term
ending on the Assumed Maturity Date.
 
(b)     If Lender at any time obtains an appraisal of the Equipment as permitted
under Section 6.9(d) herein, and the appraisal shows the aggregate outstanding
principal balance of the Equipment Term Note to exceed the lesser of (i) 70% of
the Net Orderly Liquidation Value, or (ii) 80% of the Net Forced Liquidation
Value, of the then Eligible Equipment, then Borrower, upon demand by Lender,
shall immediately prepay the Equipment Term Note in the amount of such excess,
together with any prepayment fee and other fees owed pursuant to Sections 2.9(f)
and (g).
 
Page 25

--------------------------------------------------------------------------------




(c)     All prepayments of principal with respect to the Equipment Term Note
shall be applied to the most remote principal installment or installments then
unpaid.
 
(d)     On the earlier of the Termination Date or the Assumed Maturity Date, the
entire unpaid principal balance of the Equipment Term Note, and all unpaid
interest accrued thereon, shall in any event be immediately due and payable
without notice or demand therefor.
 
Section 2.8     Interest; Default Interest Rate; Application of Payments;
Participations; Usury. 
 
(a)     Interest. Except as provided in Section 2.3, Section 2.8(b) and Section
2.8(e), the principal amount of each Advance shall bear interest at the Floating
Rate.
 
(b)     Default Interest Rate. At any time during any Default Period or
following the Termination Date, in Lender’s sole discretion and without waiving
any of its other rights or remedies, the principal of the Notes shall bear
interest at the Default Rate or such lesser rate as Lender may determine,
effective as of the first day of any Default Period begins through the last day
of such Default Period, or any shorter time period that Lender may determine.
The decision of Lender to impose a rate that is less than the Default Rate or to
not impose the Default Rate for the entire duration of the Default Period shall
be made by Lender in its sole discretion and shall not be a waiver of any of its
other rights and remedies, including its right to retroactively impose the full
Default Rate for the entirety of any such Default Period or following the
Termination Date.
 
(c)     Application of Payments. Payments shall be applied to the Obligations on
the Business Day of receipt by Lender in Lender’s general account, but the
amount of principal paid shall continue to accrue interest at the interest rate
applicable under the terms of this Agreement from the calendar day Lender
receives the payment, and continuing through the end of the first Business Day
following receipt of the payment.
 
(d)     Participations. If any Person shall acquire a participation in the
Advances or the Obligation of Reimbursement, Borrower shall be obligated to
Lender to pay the full amount of all interest calculated under this Section 2.8,
along with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than that calculated under this Section 2.8, or
otherwise elects to accept less than its pro-rata share of such fees, charges
and other amounts due under this Agreement.
 
(e)     Usury. In any event no rate change shall be put into effect that would
result in a rate greater than the highest rate permitted by law. Notwithstanding
anything to the contrary contained in any Loan Document, all agreements which
either now are or which shall become agreements between Borrower and Lender are
hereby limited so that in no contingency or event whatsoever shall the total
liability for payments in the nature of interest, additional interest and other
charges exceed the applicable limits imposed by any applicable usury laws. If
any payments in the nature of interest, additional interest and other charges
made under any Loan Document are held to be in excess of the limits imposed by
any applicable usury laws, it is agreed that any such amount held to be in
excess shall be considered payment of principal hereunder, and the indebtedness
evidenced hereby shall be reduced by such amount so that the total liability for
payments in the nature of interest, additional interest and other charges shall
not exceed the applicable limits imposed by any applicable usury laws, in
compliance with the desires of Borrower and Lender. This provision shall never
be superseded or waived and shall control every other provision of the Loan
Documents and all agreements between Borrower and Lender, or their respective
successors and assigns. Unless preempted by federal law or as permitted under
the sentence immediately following this sentence, the Floating Rate, the LIBOR
Rate or the Default Rate, as applicable, from time to time in effect under this
Agreement may not exceed the “weekly ceiling” from time to time in effect under
Chapter 303 of the Texas Finance Code (Vernon’s Texas Code Annotated), as
amended from time to time (the “Texas Finance Code”). If the applicable state or
federal law is amended in the future to allow a greater rate of interest to be
charged under this Agreement than is presently allowed by applicable state or
federal law, then the limitation of interest hereunder shall be increased to the
maximum rate of interest allowed by applicable state or federal law as amended,
which increase shall be effective hereunder on the effective date of such
amendment, and all interest charges owing to Lender by reason thereof shall be
payable in accordance with Section 2.8 hereof.
 
Page 26

--------------------------------------------------------------------------------




Section 2.9    Fees. 
 
(a)     Closing Fee. Borrower shall pay Lender a fully earned and non-refundable
closing fee of $50,000, due and payable upon the execution of this Agreement.
 
(b)     Unused Line Fee. For the purposes of this Section 2.9(b), “Unused
Amount” means the Maximum Line Amount reduced by outstanding Revolving Advances
plus the L/C Amount. Borrower agrees to pay to Lender an unused line fee at the
applicable Unused Line Fee Rate on the average daily Unused Amount from the date
of this Agreement to and including the Termination Date, due and payable monthly
in arrears on the first day of the month and on the Termination Date.
 
(c)     Collateral Exam Fees. Borrower shall pay Lender fees in connection with
any collateral exams, audits or inspections (including all exams occurring
before the date of this Agreement) conducted by or on behalf of Lender of any
Collateral or Borrower’s operations or business at the rates established from
time to time by Lender as its collateral exam fees (which fees are currently
$106.25 per hour per collateral examiner), together with all actual
out-of-pocket costs and expenses incurred in conducting any such collateral
examination or inspection.
 
(d)     Letter of Credit Fees. Borrower shall pay to Lender a fee with respect
to each Letter of Credit, if any, accruing on a daily basis and computed at an
annual rate of two and 75/100ths percent (2.75%) of the aggregate amount that
may then be drawn, assuming compliance with all conditions for drawing (the
“Aggregate Face Amount”), from and including the date of issuance of such Letter
of Credit until such date as such Letter of Credit shall terminate by its terms
or be returned to Lender, due and payable monthly in arrears on the first day of
each month and on the date that the Letter of Credit shall terminate by its
terms or be returned to Lender; provided, however, effective as of the first day
any Default Period begins through the last day of such Default Period, or any
shorter time period that Lender may determine, in Lender’s sole discretion and
without waiving any of its other rights and remedies, such fee shall increase
to five and 75/100ths percent (5.75%) of the Aggregate Face Amount. The
foregoing fee shall be in addition to any and all fees, commissions and charges
imposed by Lender with respect to or in connection with such Letter of Credit.
 
Page 27

--------------------------------------------------------------------------------




(e)     Letter of Credit Administrative Fees. Borrower shall pay all
administrative fees charged by Lender, upon Lender’s request, in connection with
the honoring of drafts under any Letter of Credit, amendments thereto, transfers
thereof and all other activity with respect to the Letters of Credit at the then
current rates published by Lender for such services rendered on behalf of
customers of Lender generally.
 
(f)     Termination and Maximum Facility Amount Reduction Fees. If (i) Lender
terminates a Credit Facility during a Default Period, or (ii) Borrower
terminates or reduces a Credit Facility on a date before the Maturity Date
(other than by, with respect to the Equipment Term Note, making the required
principal payments under Section 2.7(a) of this Agreement), then Borrower shall
pay Lender as liquidated damages (and not as a penalty), a termination fee in an
amount equal to the reduction of the Maximum Facility Amount as reduced by the
principal payments actually made by Borrower on the Equipment Term Note pursuant
to Section 2.7(a) (for the purpose of calculating the reduction with respect
with to the revolving facility component of the Maximum Facility Amount, such
reduction shall equal the average of the outstanding principal balance of the
Revolving Note measured on the last day of each of preceding twelve calendar
months) multiplied by the applicable percentage determined as follows: (A) three
percent (3%) if the termination or reduction occurs on or before the first
anniversary of the Funding Date; (B) two percent (2%) if the termination or
reduction occurs after the first anniversary of the Funding Date, but on or
before the second anniversary of the Funding Date; and (C) one percent (1%) if
the termination or reduction occurs after the second anniversary of the Funding
Date, but before the Maturity Date.
 
(g)     Contracted Funds Breakage Fees. In addition to payment of the fees under
Section 2.9(f), Borrower shall pay to Lender the following amount in connection
with any prepayment of the principal amount of the Notes, whether such
prepayment is voluntary or by acceleration:
 
(i)     If the principal amount of any LIBOR Rate Advance is prepaid, Borrower
shall pay to Lender immediately upon demand a contracted funds breakage fee
equal to the sum of the discounted monthly differences for each month from the
month of prepayment through the month in which such Interest Period matures,
calculated as follows for each such month:
 

 
(A)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the LIBOR Rate applicable to such amount had it remained
outstanding until the last day of the applicable Interest Period.

 

 
(B)
Subtract from the amount determined in (A) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Interest Period at LIBOR in effect on the date of prepayment for
new loans made for such term in a principal amount equal to the amount prepaid.

 


Page 28

--------------------------------------------------------------------------------





 
(C)
 If the result obtained in (B) for any month is greater than zero, discount that
difference by LIBOR used in (B) above.

 
(ii)    Borrower acknowledges that a prepayment may result in Lender incurring
additional costs, expenses or liabilities, and that it is difficult to ascertain
the full extent of such costs, expenses or liabilities. Borrower therefore
agrees to pay the above-described prepayment fee and agrees that said prepayment
fee represents a reasonable estimate of the prepayment costs, expenses or
liabilities of Lender.
 
(h)     Waiver of Termination and Prepayment Fees. Borrower will be excused from
the payment of termination and prepayment fees otherwise due under Section
2.9(f) and Section 2.9(g) if such termination or prepayment is made because of
refinancing through another division of Lender that closes more than eighteen
months (18) after the Funding Date.
 
(i)     Overadvance Fees. Borrower shall pay an Overadvance fee in the amount of
$500 for each day or portion thereof during which an Overadvance exists,
regardless of how the Overadvance arises or whether or not the Overadvance has
been agreed to in advance by Lender. The acceptance of payment of an Overadvance
fee by Lender shall not be deemed to constitute either consent to the
Overadvance or a waiver of the resulting Event of Default, unless Lender
specifically consents to the Overadvance in writing and waives the Event of
Default on whatever conditions Lender deems appropriate.
 
(j)     Other Fees and Charges; Payment of Fees. Lender may from time to time
impose additional fees and charges as consideration for Revolving Advances made
in excess of Availability or for other events that constitute an Event of
Default or a Default hereunder, including fees and charges for the
administration of Collateral by Lender, and fees and charges for the late
delivery of reports, which may be assessed in Lender’s sole discretion on either
an hourly, periodic, or flat fee basis, and in lieu of or in addition to
imposing interest at the Default Rate.
 
Section 2.10     Time for Interest Payments; Payment on Non-Business Days;
Computation of Interest and Fees. 
 
(a)     Time For Interest Payments. Accrued and unpaid interest accruing on each
Floating Rate Advance shall be due and payable in arrears on the first day of
each month and on the Termination Date (each an “Interest Payment Date”), or if
any such day is not a Business Day, on the next succeeding Business Day.
Interest will accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from the date of advance to the Interest
Payment Date. Interest accruing on each LIBOR Rate Advance shall be due and
payable on the last day of the applicable Interest Period; provided, however,
for Interest Periods that are longer than one month, interest shall nevertheless
be due and payable monthly on the last day of each month and on the last day of
the Interest Period.
 
(b)     Payment on Non-Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.
 
Page 29

--------------------------------------------------------------------------------




(c)     Computation of Interest and Fees. Interest accruing on the outstanding
principal balance of the Advances and fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of 360 days.
 
Section 2.11    Lockbox and Collateral Account; Sweep of Funds.
 
(a)    Lockbox and Collateral Account.
 
(i)     Borrower shall instruct all account debtors to pay all Accounts directly
to the Lockbox. If, notwithstanding such instructions, Borrower receives any
payments on Accounts, Borrower shall deposit such payments into the Collateral
Account. Borrower shall also deposit all other cash proceeds of Collateral
regardless of source or nature directly into the Collateral Account. Until so
deposited, Borrower shall hold all such payments and cash proceeds in trust for
and as the property of Lender and shall not commingle such property with any of
its other funds or property. All deposits in the Collateral Account shall
constitute proceeds of Collateral and shall not constitute payment of the
Obligations.
 
(ii)     All items deposited in the Collateral Account shall be subject to final
payment. If any such item is returned uncollected, Borrower will immediately pay
Lender, or, for items deposited in the Collateral Account, the bank maintaining
such account, the amount of that item, or such bank at its discretion may charge
any uncollected item to Borrower’s commercial account or other account. Borrower
shall be liable as an endorser on all items deposited in the Collateral Account,
whether or not in fact endorsed by Borrower.
 
(b)     Sweep of Funds. Lender shall from time to time, in accordance with the
Wholesale Lockbox and Collection Account Agreement, cause funds in the
Collateral Account to be transferred (at Borrower’s expense) to Lender’s general
account for payment of the Obligations, after giving effect to a collection
period of at least two Business Days, in addition to any period imposed after
such transfer pursuant to Section 2.8(c). Amounts deposited in the Collateral
Account shall not be subject to withdrawal by Borrower, except after payment in
full and discharge of all Obligations.
 
Section 2.12     Term.   This Agreement and the other Loan Documents shall
become effective as of the Funding Date and shall continue in full force and
effect until and including March 3, 2010 (the “Renewal Date”); however, (i) if
the Notice of Non-Renewal (as defined below) has not been given, or this
Agreement has not been otherwise terminated, and (ii) the maturity date of each
Senior Subordinated Promissory Note and all other terms of those notes
(including, without limitation, the subordination provisions) have been extended
in writing by BNC and Subordinated Creditor for an additional year, this
Agreement, the other Loan Documents and all Liens and Security Interests
relating thereto shall automatically renew, without the necessity of any further
documentation or action, on a year to year basis thereafter and otherwise on the
same terms and conditions set forth in this Agreement and the other Loan
Documents. Lender or Borrower may terminate this Agreement and the other Loan
Documents (other than those provisions that expressly survive the termination of
this Agreement or any Loan Document, which provisions shall survive in
accordance with their respective terms) effective on the Renewal Date or on the
anniversary of the Renewal Date by giving to the other party at least 30 days’
prior written notice, or such additional notice as may be required under Section
2.13 (the “Notice of Non-Renewal”), provided this Agreement and all other Loan
Documents must be terminated simultaneously. Any notice requesting termination
of this Agreement shall constitute a request to terminate both this Agreement
and the other Loan Documents. 
 
Page 30

--------------------------------------------------------------------------------




Section 2.13     Voluntary Prepayment; Reduction of the Maximum Facility Amount;
Termination of a Credit Facility by Borrower.   Except as otherwise provided in
this Agreement, Borrower may prepay the Advances in whole at any time or from
time to time in part. Borrower may terminate a Credit Facility or reduce the
Maximum Facility Amount at any time if it (i) gives Lender at least 90 days
advance written notice prior to the proposed Termination Date, and (ii) pays
Lender applicable termination and Maximum Facility Amount reduction fees in
accordance with Section 2.9(f) and the contracted funds breakage fees of Section
2.9(g). Any reduction in the Maximum Line Amount shall be in multiples of
$100,000, and with a minimum reduction of at least $500,000. If Borrower
terminates a Credit Facility or reduces the Maximum Line Amount to zero, all
Obligations shall be immediately due and payable, and if Borrower gives Lender
less than the required 90 days advance written notice, then the interest rate
applicable to borrowings evidenced by Revolving Note shall be the Default Rate
for the period of time commencing 90 days prior to the proposed Termination Date
through the date that Lender actually receives such written notice. If Borrower
does not wish Lender to consider renewal of the Credit Facility on the next
Maturity Date, then Borrower shall give Lender at least 90 days written notice
before the Maturity Date that it will not be requesting renewal. If Borrower
fails to give Lender such timely notice, then the interest rate applicable to
borrowings evidenced by the Revolving Note shall be the Default Rate for the
period of time commencing 90 days prior to the Maturity Date through the date
that Lender actually receives such written notice.
 
Section 2.14     Mandatory Prepayment.   Without notice or demand, if
Overadvance exists, Borrower shall immediately (i) first, prepay the Revolving
Advances to the extent necessary to eliminate the Overadvance; and (ii) if
prepayment in full of the Revolving Advances is insufficient to eliminate the
Overadvance, pay to Lender in immediately available funds for deposit in the
Special Account an amount equal to the remaining excess. Any payment received by
Lender under this Section 2.14 or under Section 2.13 may be applied to the
Obligations, in such order and in such amounts as Lender in its sole discretion
may determine from time to time.
 
Section 2.15     Revolving Advances to Pay Obligations.   Notwithstanding the
terms of Section 2.1, Lender may, in its discretion at any time or from time to
time, without Borrower’s request and even if the conditions set forth in Article
IV would not be satisfied, make a Revolving Advance in an amount equal to the
portion of the Obligations from time to time due and payable, and may deliver
the proceeds of any such Revolving Advance to any affiliate of Lender in
satisfaction of any Wells Fargo Bank Affiliate Obligations.
 
Section 2.16     Use of Proceeds.   Borrower shall use the proceeds of Advances
for the purposes (in the following order) of repaying Borrower’s existing
lenders, repurchasing certain capital stock and warrants in BNC pursuant to the
Securities Repurchase Agreement, funding ordinary working capital needs, paying
fees and expenses incurred in connection with the transaction contemplated by
this Agreement, and consummating the acquisition and merger transactions
contemplated by the Transaction Agreement.
 
Page 31

--------------------------------------------------------------------------------




Section 2.17     Liability Records.   Lender may maintain from time to time, at
its discretion, records as to the Obligations. All entries made on any such
record shall be presumed correct until Borrower establishes the contrary. Upon
Lender’s demand, Borrower will admit and certify in writing the exact principal
balance of the Obligations that Borrower then asserts to be outstanding. Any
billing statement or accounting rendered by Lender shall be conclusive and fully
binding on Borrower unless Borrower gives Lender specific written notice of
exception within 30 days after receipt.
 
ARTICLE III
 
SECURITY INTEREST; OCCUPANCY; SETOFF
 
Section 3.1     Grant of Security Interest.   Borrower hereby pledges, assigns
and grants to Lender for the benefit of itself and as agent for any affiliate of
Lender that may provide credit or services to Borrower that constitute Wells
Fargo Bank Affiliate Obligations, a lien and security interest (collectively
referred to as the “Security Interest”) in the Collateral, as security for the
payment and performance of the Obligations. Upon request by Lender, Borrower
will grant Lender, for the benefit of itself and as agent for any affiliate of
Lender that may provide credit or services to Borrower that constitute Wells
Fargo Bank Affiliate Obligations, a security interest in all commercial tort
claims that Borrower may have against any Person.
 
Section 3.2     Notification of Account Debtors and Other Obligors.   Lender may
at any time (after the occurrence and during the continuance of a Default)
notify any account debtor or other Person obligated to pay the amount due that
such right to payment has been assigned or transferred to Lender for security
and shall be paid directly to Lender. Borrower will join in giving such notice
if Lender so requests. At any time after Borrower or Lender gives such notice to
an account debtor or other obligor, Lender may, but need not, in Lender’s name
or in Borrower’s name, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of, or securing, any such right to
payment, or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligations (including
collateral obligations) of any such account debtor or other obligor. Lender may,
in Lender’s name or in Borrower’s name, as Borrower’s agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of Borrower’s mail to any address designated by Lender, otherwise
intercept Borrower’s mail, and receive, open and dispose of Borrower’s mail,
applying all Collateral as permitted under this Agreement and holding all other
mail for Borrower’s account or forwarding such mail to Borrower’s last known
address.
 
Section 3.3     Assignment of Insurance.   As additional security for the
payment and performance of the Obligations, Borrower hereby assigns to Lender
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and Borrower hereby directs the issuer of
any such policy to pay all such monies directly to Lender. At any time a Default
Period exists or the time period for taking any action described in this
sentence will expire or lapse within thirty (30) days and Borrower has not taken
such action before such time, Lender may (but need not), in Lender’s name or in
Borrower’s name, execute and deliver proof of claim, receive all such monies,
endorse checks and other instruments representing payment of such monies, and
adjust, litigate, compromise or release any claim against the issuer of any such
policy. Any monies received as payment for any loss under any insurance policy
mentioned above (other than liability insurance policies) or as payment of any
award or compensation for condemnation or taking by eminent domain, shall be
paid over to Lender to be applied, at the option of Lender, either to the
prepayment of the Obligations or shall be disbursed to Borrower under staged
payment terms reasonably satisfactory to Lender for application to the cost of
repairs, replacements, or restorations. Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.
 
Page 32

--------------------------------------------------------------------------------




Section 3.4      Occupancy.
 
(a)     Borrower hereby irrevocably grants to Lender the right to non-exclusive
possession of the Premises at any time during a Default Period without notice or
consent.
 
(b)     Lender may use the Premises only to hold, process, manufacture, sell,
use, store, liquidate, realize upon or otherwise dispose of goods that are
Collateral and for other purposes that Lender may in good faith deem to be
related or incidental purposes.
 
(c)     Lender’s right to hold the Premises shall cease and terminate upon the
earlier of (i) payment in full and discharge of all Obligations and termination
of the entire Credit Facility, and (ii) final sale or disposition of all items
constituting Collateral at the Premises and delivery of all such items to
purchasers.
 
(d)     Lender shall not be obligated to pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises;
provided, however, that if Lender does pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises,
Borrower shall reimburse Lender promptly for the full amount thereof. In
addition, Borrower will pay, or reimburse Lender for, all taxes, fees, duties,
impositions, charges and expenses at any time incurred by or imposed upon Lender
by reason of the execution, delivery, existence, recordation, performance or
enforcement of this Agreement or the provisions of this Section 3.4.
 
Section 3.5     License.   Without limiting the generality of any other Security
Document, Borrower hereby grants to Lender a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
Rights of Borrower for the purpose of: (a) completing the manufacture of any
in-process materials during any Default Period so that such materials become
saleable Inventory, all in accordance with the same quality standards previously
adopted by Borrower for its own manufacturing and subject to Borrower’s
reasonable exercise of quality control; and (b) selling, leasing or otherwise
disposing of any or all Collateral during any Default Period.
 
Section 3.6     Financing Statement.   Borrower authorizes Lender to file from
time to time, such financing statements against collateral described as “all
personal property” or “all assets” or describing specific items of collateral
including commercial tort claims as Lender deems necessary or useful to perfect
the Security Interest. All financing statements filed before the date hereof to
perfect the Security Interest were authorized by Borrower and are hereby
re-authorized. A carbon, photographic or other reproduction of this Agreement or
of any financing statements signed by Borrower is sufficient as a financing
statement and may be filed as a financing statement in any state to perfect the
security interests granted hereby. For this purpose, Borrower represents and
warrants that the following information is true and correct:
 
Page 33

--------------------------------------------------------------------------------




Name and address of Debtor:


IWC Services, LLC
c/o Boots & Coots International Well Control, Inc.
11615 N. Houston - Rosslyn Road
Houston, Texas 77086
Federal Employer Identification No. 76-0475739
Organizational Identification No. 136090400


Name and address of Secured Party:
Wells Fargo Bank, National Association
MAC-T5698-030
40 NE Loop 410, Suite 340
San Antonio, Texas 78216
 
Section 3.7     Setoff.   Lender may at any time or from time to time after the
occurrence and during the continuance of a Default Period, at its sole
discretion and without demand and without notice to anyone, setoff any liability
owed to Borrower by Lender, whether or not due, against any Obligation, then
due. In addition, each other Person holding a participating interest in any
Obligations shall have the right to appropriate or setoff any deposit or other
liability then owed by such Person to Borrower, whether or not due, and apply
the same to the payment of said participating interest, as fully as if such
Person had lent directly to Borrower the amount of such participating interest.
 
Section 3.8     Collateral.   This Agreement does not contemplate a sale of
accounts, contract rights or chattel paper, and, as provided by law, Borrower is
entitled to any surplus and shall remain liable for any deficiency. Lender’s
duty of care with respect to Collateral in its possession (as imposed by law)
shall be deemed fulfilled if it exercises reasonable care in physically keeping
such Collateral, or in the case of Collateral in the custody or possession of a
bailee or other third Person, exercises reasonable care in the selection of the
bailee or other third Person, and Lender need not otherwise preserve, protect,
insure or care for any Collateral. Lender shall not be obligated to preserve any
rights Borrower may have against prior parties, to realize on the Collateral at
all or in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application. Lender has no obligation to
clean-up or otherwise prepare the Collateral for sale. Borrower waives any right
it may have to require Lender to pursue any third Person for any of the
Obligations.
 
ARTICLE IV
 
CONDITIONS OF LENDING
 
Section 4.1     Conditions Precedent to the Initial Advances and Letter of
Credit.   Lender’s obligation to make the initial Advances or to cause any
Letters of Credit to be issued shall be subject to the condition precedent that
Lender shall have received all of the following, each properly executed by the
appropriate party and in form and substance satisfactory to Lender:
 
Page 34

--------------------------------------------------------------------------------





 
(a)
This Agreement.

 

 
(b)
The Notes.

 
(c)    A Standby Letter of Credit Agreement, and L/C Application for each Letter
of Credit that Borrower wishes to have issued thereunder.
 

 
(d)
The Guaranties.

 

 
(e)
The Collateral Assignment of Transaction Agreement.

 

 
(f)
The Collateral Assignment of Securities Repurchase Agreement.

 
(g)   The Pledge Agreements (along with the original stock certificates pledged
thereunder, with stock powers endorsed in blank); provided, however, neither
BNC, Borrower nor any of its other Domestic Subsidiaries shall be required to
pledge more than sixty-five percent (65%) of the voting Equity Interests of any
Foreign Subsidiary.
 

 
(h)
The Wholesale Lockbox and Collection Account Agreement.

 
(i)     Control agreements with each bank at which a Credit Party maintains
deposit accounts, except those listed on Schedule 5.18.
 
(j)    A Patent and Trademark Security Agreement.
 
(k)    A true, correct and complete copy of the Transaction Agreement.
 
(l)     A true, correct and complete copy of the Securities Repurchase
Agreement.
 
(m)   A true, correct and complete copy of the Senior Subordinated Promissory
Notes.
 
(n)    All other Loan Documents.
 
(o)    A true and correct copy of any and all leases pursuant to which Borrower
is leasing the Premises, together with a landlord’s disclaimer and consent with
respect to each such lease.
 
(p)    A true and correct copy of any and all mortgages pursuant to which
Borrower has mortgaged the Premises, together with a mortgagee’s disclaimer and
consent with respect to each such mortgage.
 
(q)    A true and correct copy of any and all agreements pursuant to which
Borrower’s property is in the possession of any Person other than Borrower,
together with, in the case of any goods held by such Person for resale, (i) a
consignee’s acknowledgment and waiver of Liens, (ii) UCC financing statements
sufficient to protect Borrower’s and Lender’s interests in such goods, and
(iii) UCC searches showing that no other secured party has filed a financing
statement against such Person and covering property similar to Borrower’s other
than Borrower, or if there exists any such secured party, evidence that each
such secured party has received notice from Borrower and Lender sufficient to
protect Borrower’s and Lender’s interests in Borrower’s goods from any claim by
such secured party.
 
Page 35

--------------------------------------------------------------------------------




(r)     An acknowledgment and waiver of Liens from each warehouse in which
Borrower is storing Inventory.
 
(s)     A true and correct copy of any and all agreements pursuant to which
Borrower’s property is in the possession of any Person other than Borrower,
together with, (i) an acknowledgment and waiver of Liens from each subcontractor
who has possession of Borrower’s goods from time to time, (ii) UCC financing
statements sufficient to protect Borrower’s and Lender’s interests in such
goods, and (iii) UCC searches showing that no other secured party has filed a
financing statement covering such Person’s property other than Borrower, or if
there exists any such secured party, evidence that each such secured party has
received notice from Borrower and Lender sufficient to protect Borrower’s and
Lender’s interests in Borrower’s goods from any claim by such secured party.
 
(t)     An acknowledgment and agreement from each licensor in favor of Lender,
together with a true, correct and complete copy of all license agreements.
 
(u)     Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against BNC, Borrower or any other Domestic
Subsidiary except Permitted Liens or Liens held by Persons who have agreed in
writing that upon receipt of proceeds of the initial Advances, they will
satisfy, release or terminate such Liens in a manner satisfactory to Lender, and
(ii) Lender has duly filed all financing statements necessary to perfect the
Security Interest, to the extent the Security Interest is capable of being
perfected by filing.
 
(v)     A certificate of BNC’s, Borrower’s and each Domestic Subsidiary’s
Secretary or Assistant Secretary certifying that attached to such certificate
are (i) the resolutions of each such Credit Party’s Directors and, if required,
Owners, authorizing the execution, delivery and performance of the Loan
Documents, (ii) true, correct and complete copies of each such Credit Party’s
Constituent Documents, and (iii) examples of the signatures of each such Credit
Party’s Officers or agents authorized to execute and deliver the Loan Documents
and other instruments, agreements and certificates, including Advance requests,
on each such Credit Party’s behalf.
 
(w)     A current certificate issued by each Secretary of State where BNC,
Borrower and each other Domestic Subsidiary is organized, certifying that each
such Credit Party is in existence and good standing in its state of
organization.
 
(x)     Evidence that BNC, Borrower and each other Domestic Subsidiary is duly
licensed or qualified to transact business in all jurisdictions in the United
States of America where the character of the property owned or leased or the
nature of the business transacted by it makes such licensing or qualification
necessary.
 
Page 36

--------------------------------------------------------------------------------




(y)     A certificate of an Officer of Borrower confirming, in his corporate
capacity, the representations and warranties set forth in Article V.
 
(z)     An opinion of counsel for BNC, Borrower and the other Domestic
Subsidiaries, addressed to Lender, covering, among other things, the due
authorization, execution and enforceability of the Loan Documents to which such
Credit Parties are party, which shall be satisfactory to Lender in its sole
discretion.
 
(aa)   Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in Lender’s favor and
with all liability insurance naming Lender as an additional insured.
 
(bb)   Payment of the fees and commissions due under Section 2.9 through the
date of the initial Advance or issuance of the first Letter of Credit and
expenses incurred by Lender through such date and required to be paid by
Borrower under Section 8.5, including all legal expenses incurred through the
Funding Date.
 
(cc)    Evidence that after making the initial Revolving Advance, satisfying all
obligations owed to BNC’s or Borrower’s existing lenders, satisfying all trade
payables older than 60 days from invoice date, book overdrafts and closing
costs, Availability shall be not less than $2,500,000.
 
(dd)    A Customer Identification Information form and such other forms and
verification as Lender may need to comply with the U.S.A. Patriot Act.
 
(ee)    Satisfactory credit and background checks on key officers of BNC,
Affiliates of BNC, HWC and each Owner having an Equity Interest in any such
entity greater than 20%.
 
(ff)    Receipt of pay-off letters from BNC’s and Borrower’s existing lenders
being repaid providing (with respect to a secured lender) that upon payment of a
certain amount such lender agrees that its security interests shall terminate
and Lender shall be entitled to file the appropriate terminations for such
interests, with such letter being in form and substance satisfactory to Lender
in its sole discretion.
 
(gg)    Receipt of all documents, materials and other information, confirmation
or verification requested by Lender in connection with its due diligence
examination of BNC’s and its Subsidiaries’ business operations, financial
condition and properties, including, but not limited to, (i) all corporate
records of BNC and its Subsidiaries, including but not limited to the applicable
organizational documents of BNC and its Subsidiaries, (ii) all documents,
agreements and contracts evidencing borrowings, assets pledged to secure such
borrowings, guaranties, and documents, agreements and contracts evidencing all
other material financing agreements, (iii) all documents, agreements and
contracts with respect to compensation or bonus plans and outstanding director
or officer loans and all documents, agreements and contracts with respect to
employee benefits, salaries or labor disputes, (iv) all documents, agreements
and contracts with respect to pending or threatened litigation, claims,
administrative proceedings or environmental matters and (v) all material
agreements of BNC or any of its Subsidiaries, including without limitation,
leases, supplier contracts, merchant agreements, shareholder agreements,
licenses and any and all agreements restricting BNC or any of its Subsidiaries
from borrowing money or granting security interests in Collateral, and the
results of such due diligence review shall have been satisfactory to Lender in
its sole discretion.
 
Page 37

--------------------------------------------------------------------------------




(hh)    Absence of the occurrence of any event that has had or could reasonably
be expected to result in a Material Adverse Effect on the financial condition of
BNC or Borrower since the date of the financial statements dated August 31, 2005
delivered to Lender.
 
(ii)       Satisfactory inspection of the Premises and examination and audit of
BNC’s and Borrower’s books and records.
 
(jj)       Evidence that Lender has a perfected first priority security interest
in the Collateral, including, without limitation, any Collateral that is located
Offshore.
 
(kk)     Receipt and satisfactory review of BNC’s and HWC’s prepared projections
(i.e., balance sheet and income statement projections by month) for the period
from September 2005 to December 2006 reflecting the proposed debt structure and
the pro forma balance sheet.
 
(ll)       All instruments, documents and chattel paper constituting Collateral,
duly endorsed or assigned to Lender,
 
(mm)   Satisfactory resolution of any actual or potential fraudulent conveyance
issues arising from the transactions contemplated by this Agreement, the
Securities Repurchase Agreement or the Transaction Agreement.
 
(nn)    Evidence that the HWC Transactions, the BNC Merger and the transactions
contemplated under the Securities Repurchase Agreement have been consummated.
 
(oo)     Evidence that IWC Services, Inc., a Texas corporation has been
converted into a Texas limited liability company named “IWC Services, LLC”.
 
(pp)     The Funding Date occurring not later than April 1, 2006.
 
(qq)     Such other documents as Lender in its sole discretion may require.
 
Section 4.2     Conditions Precedent to All Advances and All Issuances of a
Letter of Credit.   Lender’s obligation to make each Advance or to cause the
issuance of a Letter of Credit shall be subject to the further conditions
precedent that:
 
(a)     the representations and warranties contained in Article V are correct on
and as of the date of such Advance or issuance of a Letter of Credit as though
made on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date;
 
(b)     all requirements under the Post-Closing Agreement have been satisfied as
and when due; and
 
(c)     no event has occurred and is continuing, or would result from such
Advance or issuance of a Letter of Credit that constitutes a Default or an Event
of Default.
 
Page 38

--------------------------------------------------------------------------------




ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
BNC and Borrower jointly and severally represent and warrant to Lender as
follows:
 
Section 5.1     Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number. Each Credit Party is a duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly licensed or qualified to transact business in all jurisdictions where
the character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary and where the
failure to be so licensed or qualified would have a Material Adverse Effect.
BNC, Borrower and each other Domestic Subsidiary have all requisite power and
authority to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, the Loan Documents. During
their respective existence, BNC and Borrower have done business solely under the
names set forth in Schedule 5.1. BNC’s and Borrower’s chief executive office and
principal place of business is located at the address set forth in Schedule 5.1,
and all of that BNC’s and Borrower’s records relating to its business or the
Collateral are kept at that location. All Inventory and Equipment is located at
that location or at one of the other locations listed in Schedule 5.1.
Borrower’s federal employer identification number and organization
identification number are correctly set forth in Section 3.6.
 
Section 5.2     Capitalization. Schedule 5.2 constitutes a correct and complete
list of all Persons holding ownership interests and rights to acquire ownership
interests that if fully exercised would cause such Person to hold more than ten
percent (10%) of all ownership interests of BNC on a fully diluted basis, and an
organizational chart showing the ownership structure of BNC’s Subsidiaries,
including Borrower.
 
Section 5.3     Authorization of Borrowing under the Loan Documents and Senior
Subordinated Loan Documents and consummation of the HWC Transactions; No
Conflict as to Law or Agreements. The execution, delivery and performance by
each Credit Party of the HWC Transaction Documents, Securities Repurchase
Agreement, Senior Subordinated Loan Documents, the Loan Documents to which it is
a party and the borrowings from time to time under the Loan Documents and the
Senior Subordinated Loan Documents and the consummation of the transactions
under the HWC Transaction Documents and the Securities Repurchase Agreement have
been duly authorized by all necessary action and do not and will not (i) require
any consent or approval of a Credit Party’s Owners, except such approval and
consent as has been obtained, accomplished or given prior to the date hereof;
(ii) require any authorization, consent or approval by, or registration,
declaration or filing with, or notice to, any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any third party, except such authorization, consent, approval, registration,
declaration, filing or notice as has been obtained, accomplished or given prior
to the date hereof; (iii) violate any provision of any law, rule or regulation
(including Regulation X of the Board of Governors of the Federal Reserve System)
or of any order, writ, injunction or decree presently in effect having
applicability to a Credit Party or of such Credit Party’s Constituent Documents;
(iv) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other material agreement, lease or instrument to
which a Credit Party is a party or by which it or its properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than the Security Interest) upon or with respect to any of the properties
now owned or hereafter acquired by a Credit Party.
 
Page 39

--------------------------------------------------------------------------------




Section 5.4     Legal Agreements.   This Agreement constitutes and, upon due
execution by Borrower and BNC, the other Loan Documents will constitute the
legal, valid and binding obligations of each Credit Party to which it is party,
enforceable against Borrower and the other Credit Parties in accordance with
their respective terms.
 
Section 5.5     Subsidiaries.   Except as set forth in Schedule 5.5 hereto, BNC
and Borrower have no other Subsidiaries. The Inactive Subsidiaries conduct no
business operations and do not own or hold assets of any kind.
 
Section 5.6     Financial Condition; No Adverse Change.   BNC and Borrower have
furnished to Lender its audited financial statements for its fiscal year ended
December 31, 2004 and unaudited financial statements for the fiscal-year-to-date
period ended January 31, 2006 and those statements fairly present BNC’s and its
Subsidiaries’ financial condition on a consolidated basis on the dates thereof
and the results of its operations and cash flows for the periods then ended and
were prepared in accordance with GAAP. Since the date of the most recent
financial statements, there has been no change in BNC’s or Borrower’s business,
properties or condition (financial or otherwise) that has had a Material Adverse
Effect.
 
Section 5.7     Litigation.   There are no actions, suits or proceedings pending
or, to BNC’s or Borrower’s knowledge, threatened against or affecting a Credit
Party or any of its Affiliates or the properties of a Credit Party or any of its
Affiliates before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if determined
adversely to a Credit Party or any of its Affiliates, would have a Material
Adverse Effect. Seller has agreed to indemnify BNC and its Affiliates from the
matters disclosed in Schedule 10.2 to the Transaction Agreement.
 
Section 5.8     Regulation U.   No Credit Party has engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
 
Section 5.9     Taxes.   Each Credit Party and its Affiliates have paid or
caused to be paid to the proper authorities when due all federal, state and
local taxes required to be withheld by each of them. Each Credit Party and its
Affiliates have filed all federal, state and local tax returns which to the
knowledge of the Officers of such Credit Party or any Affiliate, as the case may
be, are required to be filed, and each Credit Party and its Affiliates have paid
or caused to be paid to the respective taxing authorities all taxes as shown on
said returns or on any assessment received by any of them to the extent such
taxes have become due.
 
Section 5.10    Titles and Liens.   Borrower has good, indefeasible and
marketable title to all Collateral and all of its other assets free and clear of
all Liens other than Permitted Liens. No financing statement naming any Credit
Party as debtor is on file in any office except to perfect only Permitted Liens.
 
Page 40

--------------------------------------------------------------------------------





 
Section 5.11
Intellectual Property Rights. 

 
(a)     Owned Intellectual Property. Schedule 5.11 is a complete list of all
patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which a Credit Party is the owner of record (the
“Owned Intellectual Property”). Except as disclosed on Schedule 5.11, (i) each
Credit Party owns the Owned Intellectual Property free and clear of all
restrictions (including covenants not to sue a third party), court orders,
injunctions, decrees, writs or Liens, whether by written agreement or otherwise,
(ii) no Person other than a Credit Party owns or has been granted any right in
the Owned Intellectual Property, (iii) all Owned Intellectual Property is valid,
subsisting and enforceable, and (iv) each Credit Party has taken all
commercially reasonable action necessary to maintain and protect the Owned
Intellectual Property.
 
(b)    Intellectual Property Rights Licensed from Others. Schedule 5.11 is a
complete list of all agreements under which a Credit Party has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”) and
a summary of any ongoing payments a Credit Party is obligated to make with
respect thereto. Except as disclosed on Schedule 5.11 and in written agreements,
copies of which have been given to Lender, each Credit Party’s licenses to use
the Licensed Intellectual Property are free and clear of all restrictions,
Liens, court orders, injunctions, decrees, or writs, whether by written
agreement or otherwise. Except as disclosed on Schedule 5.11, no Credit Party is
obligated or under any liability whatsoever to make any payments of a material
nature by way of royalties, fees or otherwise to any owner of, licensor of, or
other claimant to, any Intellectual Property Rights.
 
(c)     Other Intellectual Property Needed for Business. Except for
Off-the-shelf Software and as disclosed on Schedule 5.11, the Owned Intellectual
Property and the Licensed Intellectual Property constitute all Intellectual
Property Rights used or necessary to conduct each Credit Party’s business as it
is presently conducted or as the Credit Party reasonably foresees conducting it.
 
(d)     Infringement. Except as disclosed on Schedule 5.11, no Credit Party has
knowledge of, and has not received any written claim or notice alleging, any
Infringement of another Person’s Intellectual Property Rights (including any
written claim that a Credit Party must license or refrain from using the
Intellectual Property Rights of any third party) nor, to BNC’s or Borrower’s
knowledge, is there any threatened claim or any reasonable basis for any such
claim.
 
Section 5.12     Plans.   Except as disclosed to Lender in writing prior to the
date hereof, neither any Credit Party nor any ERISA Affiliate (i) maintains or
has maintained any Pension Plan, (ii) contributes or has contributed to any
Multiemployer Plan or (iii) provides or has provided post-retirement medical or
insurance benefits with respect to employees or former employees (other than
benefits required under Section 601 of ERISA, Section 4980B of the IRC or
applicable state law). Neither any Credit Party nor any ERISA Affiliate has
received any notice or has any knowledge to the effect that it is not in full
compliance with any of the requirements of ERISA, the IRC or applicable state
law with respect to any Plan. No Reportable Event exists in connection with any
Pension Plan. Each Plan that is intended to qualify under the IRC is so
qualified, and no fact or circumstance exists which may have an adverse effect
on the Plan’s tax-qualified status. Neither any Credit Party nor any ERISA
Affiliate has (i) any accumulated funding deficiency (as defined in Section 302
of ERISA and Section 412 of the IRC) under any Plan, whether or not waived,
(ii) any liability under Section 4201 or 4243 of ERISA for any withdrawal,
partial withdrawal, reorganization or other event under any Multiemployer Plan
or (iii) any liability or knowledge of any facts or circumstances which could
result in any liability to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).
 
Page 41

--------------------------------------------------------------------------------




Section 5.13    Default.   Each Credit Party is in compliance with all
provisions of all agreements, instruments, decrees and orders to which it is a
party or by which it or its property is bound or affected, the breach or default
of which could have a Material Adverse Effect.
 
Section 5.14    Environmental Matters. 
 
(a)    Except as disclosed on Schedule 5.14, to BNC’s or Borrower’s knowledge
there are not present in, on or under the Premises any Hazardous Substances in
such form or quantity as to create any material liability or obligation for
either a Credit Party or Lender under the common law of any jurisdiction or
under any Environmental Law, and no Hazardous Substances have ever been stored,
buried, spilled, leaked, discharged, emitted or released in, on or under the
Premises in such a way as to create any such material liability.
 
(b)    Except as disclosed on Schedule 5.14, to BNC’s or Borrower’s knowledge no
Credit Party has disposed of Hazardous Substances in such a manner as to create
any material liability under any Environmental Law.
 
(c)    Except as disclosed on Schedule 5.14, to BNC’s or Borrower’s knowledge
there have not existed in the past, nor are there any threatened or impending
requests, claims, notices, investigations, demands, administrative proceedings,
hearings or litigation relating in any way to the Premises or any Credit Party,
alleging material liability under, violation of, or noncompliance with any
Environmental Law or any license, permit or other authorization issued pursuant
thereto.
 
(d)    Except as disclosed on Schedule 5.14, to BNC’s or Borrower’s knowledge
each Credit Party’s businesses are and have in the past always been conducted in
accordance with all Environmental Laws and all licenses, permits and other
authorizations required pursuant to any Environmental Law and necessary for the
lawful and efficient operation of such businesses are in each Credit Party’s
possession and are in full force and effect, nor has any Credit Party been
denied insurance on grounds related to potential environmental liability. No
permit required under any Environmental Law is scheduled to expire within 12
months and there is no threat that any such permit will be withdrawn,
terminated, limited or materially changed.
 
(e)    Except as disclosed on Schedule 5.14, to BNC’s or Borrower’s knowledge
the Premises are not and never have been listed on the National Priorities List,
the Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.
 
Page 42

--------------------------------------------------------------------------------




(f)    BNC and Borrower have delivered to Lender all environmental assessments,
audits, reports, permits, licenses and other documents describing or relating in
any way to the Premises or any Credit Party’s businesses.
 
Section 5.15     Submissions to Lender.   All financial and other information
provided to Lender by or on behalf of BNC or Borrower in connection with BNC’s
and Borrower’s request for the credit facilities contemplated hereby (i) is true
and correct in all material respects, (ii) does not omit any material fact
necessary to make such information not misleading and, (iii) as to projections,
valuations or pro-forma financial statements, present a good faith opinion as to
such projections, valuations and pro-forma condition and results.
 
Section 5.16     Financing Statements.   Borrower has authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
the other security interests created by the Security Documents. When such
financing statements are filed in the offices noted therein, Lender will have a
valid and perfected security interest in all Collateral that is capable of being
perfected by filing financing statements. No filing is or will be necessary with
the United States Department of Interior Mineral Management Service to perfect
the Security Interest (including, without limitation, any Security Interest with
respect to a Snubbing Unit located Offshore). None of the Collateral is or will
become a fixture on real estate, or is or will constitute immovable property, as
applicable, unless a sufficient fixture filing has been previously filed in
favor of Lender and remains in effect with respect thereto. Article 9 of the UCC
governs exclusively with respect to the grant, perfection and enforcement of a
security interest and Lien upon any Snubbing Unit, including, without
limitation, those Snubbing Units that may be located Offshore from time to time.
 
Section 5.17     Rights to Payment.   Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in Borrower’s records pertaining thereto as being obligated to pay
such obligation.
 
Section 5.18     Deposit Accounts, Tort Claims and Investment Property.   Except
for the Collateral Account and the deposit accounts disclosed on Schedule 5.18,
BNC and Borrower have no other deposit accounts. BNC and Borrower have no
knowledge of any commercial tort claims that it may have against another Person.
BNC and Borrower have no Investment Property, except for their ownership of the
Equity Interests in the Subsidiaries set forth on Schedule 5.2.
 
Section 5.19    No Labor Disputes.   All employees of each Credit Party are
employed at will, and no such employees are represented by a union. No Credit
Party is a party to any agreement for the provision of labor from any outside
agency. No Credit Party is a party to any collective bargaining agreement. Each
Credit Party has complied in all material respects with all laws related to the
employment of employees. No Credit Party has received any written notice of any
claim that it has not complied in any material respect with any laws relating to
the employment of employees, including, without limitation, any provisions
thereof relating to wages, hours, collective bargaining, the payment of Social
Security and similar taxes, equal employment opportunity, employment
discrimination, the WARN Act, employee safety, or that it is liable for any
arrearages of wages or any taxes or penalties for failure to comply with any of
the foregoing.
 
Page 43

--------------------------------------------------------------------------------




Section 5.20     Compliance with Laws.   Each Credit Party is in compliance with
all material laws, rules, regulations, orders and decrees applicable to it and
its properties.
 
Section 5.21     Brokers.   Except for the amounts to be paid to Growth Capital
Partners, L.P. pursuant to the letter agreement dated March 24, 2004 with BNC
and to be paid to Oak Hollow Consulting, L.L.C. pursuant to the Consulting
Agreement between Oak Hollow Consulting, L.L.C. and BNC dated August 16, 2002,
all of which amounts will be paid in full on the date hereof, no Credit Party
has incurred, nor will incur, directly or indirectly, as a result of any action
taken or permitted to be taken by or on behalf of a Credit Party, any liability
for brokerage or finders’ fees or agents’ commissions or similar charges in
connection with the execution and performance of the transactions contemplated
by this Agreement.
 
Section 5.22     Insurance.   Schedule 5.22 attached hereto lists all insurance
policies of the Credit Parties. Those policies (i) are in amounts and have
coverages that, in the judgment of BNC and Borrower, are reasonable and adequate
in amount and (ii) are in amounts and have coverages as required by any
agreement to which a Credit Party is a party or by which any of its assets or
properties is bound. Each policy listed in Schedule 5.22 is valid and binding
and in full force and effect, and no Credit Party has received any notice of
cancellation or termination in respect of any such policy or is in default
thereunder, and no Credit Party has knowledge of any reason or state of facts
that could reasonably be expected to lead to the cancellation of such policies.
 
Section 5.23     Existing Indebtedness and Guaranties.   The Credit Parties have
no Indebtedness (other than the Senior Subordinated Loans and as disclosed on
Schedule 6.4), and none of the Credit Parties are a party to any guaranty (other
than the Guaranties or as disclosed on Schedule 6.4).
 
Section 5.24     Affiliate Agreements.   Except as disclosed on Schedule 5.24,
no Owner of BNC (having “beneficial ownership” of more than five percent (5%) of
the voting power of all classes of capital stock of BNC on a fully-diluted
basis) or any Person related by blood, marriage or adoption to any such Person
or any Affiliate is a party to any agreement, contract, commitment or
transaction with a Credit Party or has any material interest in any material
property used by a Credit Party.
 
Section 15.25     Investment Company Act.   Neither any Credit Party nor an
Affiliate of a Credit Party is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.26     Public Utility Holding Company Act.   No Credit Party is a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or a “public utility” within the meaning of
the Public Utility Holding Company Act of 1935, as amended.
 
Page 44

--------------------------------------------------------------------------------




Section 5.27     Interests in Real Property.   Except for the Premises that
Borrower owns or leases and listed on Exhibit D, neither BNC nor Borrower owns,
leases or has an option to purchase any real property.
 
Section 5.28     Senior Subordinated Loan Documents and the HWC Transaction
Documents.   BNC and Borrower have delivered to Lender true, correct and
complete copies of the Senior Subordinated Loan Documents, the Securities
Repurchase Agreement and the HWC Transaction Documents.
 
Section 5.29     Snubbing Units.   A complete record of all Snubbing Units as of
the date of this Agreement (including (w) identification of the serial number of
each Snubbing Unit and the owner thereof, (x) identification of the location of
each Snubbing Unit (by jurisdiction), (y) a notation of whether or not the
Snubbing Unit located at a customer’s working job site pursuant to a written
contract) and (z) whether such Snubbing Unit is a Mobile Snubbing Unit and, if
so, annotation of whether such Mobile Snubbing Unit is covered by a certificate
of title and the jurisdiction of issuance thereof) is set forth in Schedule 5.29
hereto. No Snubbing Unit that constitutes Eligible Equipment is located outside
the control and jurisdiction of the United States of America. Borrower has an
express right of access to the Snubbing Units wherever located pursuant to the
related Snubbing Unit Agreement, and without limiting the foregoing, Borrower
has the right to enter on property where a Snubbing Unit is located and to
remove such Snubbing Unit therefrom without interference from, or imposition of
any Lien on such Snubbing Unit by, any owner, landlord, tenant or other Person
with an interest in such property. Each Snubbing Unit is (a) a movable good, of
a type normally used in more than one jurisdiction and not designed to be
permanently used in any one location; (b) not a fixture, or immoveable property,
as the case may be, under the laws of any jurisdiction in which a Snubbing Unit
may be located; (c) not part of a “vessel”, as defined under applicable maritime
law; and (d) not subject to, and is not being utilized pursuant to, a maritime
contract. The Snubbing Units (including the Mobile Snubbing Units) are not
“motor vehicles” under any statute, law, regulation or rule of any jurisdiction
in which any of the Snubbing Units is located and are not certificated as motor
vehicles under the laws of any jurisdiction. Borrower has delivered to Lender a
true, correct and complete copy of its and HWC’s Snubbing Unit Agreement forms.
 
Section 5.30     Financial Solvency.   Both before and after giving effect to
the transactions contemplated in the Loan Documents (including the making of any
loan or Advance under this Agreement), neither any Credit Party nor any of its
Affiliates:
 
(a)     Was or will be insolvent, as that term is used and defined in Section
101(32) of the Bankruptcy Code and Section 2 of the Uniform Fraudulent Transfer
Act, provided the foregoing representation excludes any Credit Party that is an
Inactive Subsidiary;
 
(b)     Has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of such Credit Party or
such Affiliate are unreasonably small, provided the foregoing representation
excludes any Credit Party that is an Inactive Subsidiary;
 
(c)     By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to, nor believes that it will, incur debts beyond its
ability to pay them as they mature, provided the foregoing representation
excludes any Credit Party that is an Inactive Subsidiary;
 
Page 45

--------------------------------------------------------------------------------




(d)     By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and
 
(e)     At this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of BNC and Borrower, is the subject of
any actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.
 
Section 5.31     Personal Property Evidenced by a Certificate of Title.  
Schedule 5.31 sets forth a true, correct and complete list of all motor vehicles
or other personal property evidenced by a certificate of title owned by
Borrower.
 
Section 5.32     Contracts and Agreements.   No Credit Party is (a) a party to
any judgment, order or decree or any agreement, document or instrument, or
subject to any restriction, which would have a Material Adverse Effect on its
ability to execute and deliver, or perform under, any Loan Document or to pay
and perform the Obligations or (b) a party or subject to any agreement, document
or instrument with respect to, or obligation to pay any, service or management
fee with respect to, the ownership, operation, leasing or performance of any of
its business.
 
ARTICLE VI
 
COVENANTS
 
Until the last to occur of the following events: (i) the Obligations have been
paid and performed in full and (ii) the entire Credit Facility has been
terminated, Borrower and BNC jointly and severally will comply with the
following requirements, unless Lender shall otherwise consent in writing:
 
Section 6.1     Reporting Requirements.   BNC and Borrower will deliver, or
cause to be delivered, to Lender each of the following, which shall be in form
and detail acceptable to Lender:
 
(a)     Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each fiscal year of BNC, BNC’s audited financial
statements with the unqualified opinion of independent certified public
accountants selected by BNC and reasonably acceptable to Lender, which annual
financial statements shall include BNC’s balance sheet as at the end of such
fiscal year and the related statements of BNC’s income, retained earnings and
cash flows for the fiscal year then ended, prepared on a consolidated basis to
include any Affiliates, all in reasonable detail and prepared in accordance with
GAAP, together with (i) copies of all management letters prepared by such
accountants; (ii) a report signed by such accountants stating that in making the
investigations necessary for said opinion they obtained no knowledge, except as
specifically stated, of any Default or Event of Default and all relevant facts
in reasonable detail to evidence, and the computations as to, whether or not BNC
is in compliance with the Financial Covenants; and (iii) a certificate of BNC’s
chief financial officer stating that such financial statements have been
prepared in accordance with GAAP, fairly represent BNC’s and its Subsidiaries
financial position and the results of their operations, and whether or not such
Officer has knowledge of the occurrence of any Default or Event of Default and,
if so, stating in reasonable detail the facts with respect thereto.
 
Page 46

--------------------------------------------------------------------------------




(b)     Monthly Financial Statements. As soon as available and in any event
within 30 days after the end of each month, the unaudited/internal balance sheet
and statements of income and retained earnings of BNC and its Subsidiaries as at
the end of and for such month and for the year to date period then ended,
prepared, if Lender so requests, on a consolidating and consolidated basis to
include any Affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end audit adjustments and
which fairly represent BNC’s and its Subsidiaries financial position and the
results of their operations; and accompanied by a certificate of BNC’s chief
financial officer, substantially in the form of Exhibit C hereto stating
(i) that such financial statements have been prepared in accordance with GAAP,
subject to year-end audit adjustments, and fairly represent BNC’s and its
Subsidiaries financial position and the results of their operations,
(ii) whether or not such Officer has knowledge of the occurrence of any Default
or Event of Default not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto, and (iii) all relevant facts
in reasonable detail to evidence, and the computations as to, whether or not BNC
and Borrower are in compliance with its covenants under this Agreement.
 
(c)     Collateral Reports. Within 15 days after the end of each month or more
frequently if Lender so requires, Borrower’s accounts receivable and its
accounts payable (listing all receivables and payables and the aging of each),
in form and substance satisfactory to Lender in its sole discretion, which
specifies, among other things, a detailed Inventory report, an Inventory
certification report, and a calculation of Borrower’s ineligible Accounts,
Eligible Unbilled Accounts, and Eligible Accounts, as of the end of such month
or shorter time period.
 
(d)     Projections. No later than 30 days before the last day of each fiscal
year, the Credit Parties’ projected balance sheets, income statements,
statements of cash flow and Borrower’s projected Availability for each month of
the succeeding fiscal year, each in reasonable detail. Such items will be
certified by the Officer who is BNC’s chief financial officer as being the most
accurate projections available and identical to the projections used by a Credit
Party for internal planning purposes and be delivered with a statement of
underlying assumptions and such supporting schedules and information as Lender
may in its discretion require.
 
(e)     Supplemental Reports. Weekly, or more frequently if Lender so requires,
Borrower’s “daily collateral reports”, Snubbing Unit status report that
identifies, among other things, the location of each Snubbing Unit, receivables
schedules, sales reports and journals, cash receipt journals, copies of deposit
tickets, collection reports, copies of credit memos, reports of Inventory
levels, copies of invoices to account debtors, signed and dated shipment
documents and delivery receipts for goods sold to said account debtors. Within
15 days after the end of each month or more frequently if Lender so requires, a
report detailing the amount of accrued, but unpaid, VAT Taxes.
 
(f)     Litigation. Within five (5) Business Days after the commencement
thereof, notice in writing of all litigation and of all proceedings before any
governmental or regulatory agency affecting a Credit Party (i) of the type
described in Section 5.14(c) or (ii) which seek a monetary recovery against a
Credit Party in excess of $250,000.
 
Page 47

--------------------------------------------------------------------------------




(g)     Defaults. When any Officer of a Credit Party becomes aware of the
probable occurrence of any Default or Event of Default, and no later than 3
Business Days after such Officer becomes aware of such Default or Event of
Default, notice of such occurrence, together with a detailed statement by a
responsible Officer of the Credit Party of the steps being taken by the Credit
Party to cure the effect thereof.
 
(h)     Plans. As soon as possible, and in any event within 30 days after a
Credit Party knows or has reason to know that any Reportable Event with respect
to any Pension Plan has occurred, a statement signed by the Officer who is BNC’s
chief financial officer setting forth details as to such Reportable Event and
the action which such Credit Party proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within 10
days after a Credit Party fails to make any quarterly contribution required with
respect to any Pension Plan under Section 412(m) of the IRC, Borrower and BNC
will deliver to Lender a statement signed by the Officer who is BNC’s chief
financial officer setting forth details as to such failure and the action which
such Credit Party proposes to take with respect thereto, together with a copy of
any notice of such failure required to be provided to the Pension Benefit
Guaranty Corporation. As soon as possible, and in any event within ten days
after a Credit Party knows or has reason to know that it has or is reasonably
expected to have any liability under Sections 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan, BNC and Borrower will deliver to Lender a statement of BNC’s
chief financial officer setting forth details as to such liability and the
action which such Credit Party proposes to take with respect thereto.
 
(i)     Disputes. Promptly upon knowledge thereof, notice of (i) any disputes or
claims by Borrower’s customers, (ii) credit memos, and (iii) any goods returned
to or recovered by Borrower, where the amount involved in clauses (i), (ii) or
(iii) is more than $25,000 in each occurrence.
 
(j)     Officers and Directors. Promptly upon knowledge thereof, notice of any
change in the Persons constituting a Credit Party’s Officers and Directors.
 
(k)     Collateral. Promptly upon knowledge thereof, notice of any loss of, or
material damage to, any Collateral or any substantial adverse change in any
Collateral or the prospect of payment thereof where the amount involved is more
than $25,000.
 
(l)     Commercial Tort Claims. Promptly upon knowledge thereof, notice of any
commercial tort claims it may bring against any Person, including the name and
address of each defendant, a summary of the facts, an estimate of the Credit
Party’s damages, copies of any complaint or demand letter submitted by a Credit
Party, and such other information as Lender may request.
 
(m)    Intellectual Property.
 
(i)     30 days prior written notice of a Credit Party’s intent to acquire
material Intellectual Property Rights; except for transfers permitted under
Section 6.17, BNC and Borrower will give Lender 30 days prior written notice of
a Credit Party’s intent to dispose of material Intellectual Property Rights and
upon request shall provide Lender with copies of all proposed documents and
agreements concerning such rights.
 
Page 48

--------------------------------------------------------------------------------




(ii)     Promptly upon knowledge thereof, notice of (A) any Infringement of its
Intellectual Property Rights by others, (B) claims that a Credit Party is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of its Intellectual Property
Rights.
 
(iii)     Promptly upon receipt, copies of all registrations and filings with
respect to its Intellectual Property Rights.
 
(n)     Reports to Owners. Promptly upon their distribution, copies of all
financial statements, reports and proxy statements which a Credit Party may send
to its Owners, excluding any material provided to Owner in their capacity as
Directors of BNC.
 
(o)     SEC Filings. Promptly after the sending or filing thereof, copies of all
regular and periodic reports which a Credit Party shall file with the Securities
and Exchange Commission, or any national securities exchange.
 
(p)     Tax Returns. As soon as possible, and in any event no later than five
(5) Business Days after they are due to be filed, copies of the state and
federal income tax returns and all schedules thereto of a Credit Party.
 
(q)     Violations of Law. Promptly upon knowledge thereof, BNC and Borrower
shall give Lender written notice of a Credit Party’s violation of any law, rule
or regulation, the non-compliance with which could have a Material Adverse
Effect on a Credit Party.
 
(r)     Other Reports. From time to time, with reasonable promptness, any and
all receivables schedules, Inventory reports, collection reports, Snubbing Unit
status reports, deposit records, equipment schedules, copies of invoices to
account debtors, shipment documents and delivery receipts for goods sold, and
such other material, reports, records or information as Lender may request and
is customary for transactions of the type contemplated by this Agreement.
 
Section 6.2       Financial Covenants. 
 
(a)     Minimum Book Net Worth. BNC and its Subsidiaries will on a consolidated
basis maintain, during each period described below, the applicable Minimum Book
Net Worth, determined as of the end of each fiscal month in such period, in an
amount not less than the amount set forth for each such fiscal period (numbers
appearing between “< >“ are negative):
 
Period
Minimum Book Net Worth
March 31, 2006 through December 31, 2006
90% of the Book Net Worth calculated as of March 1, 2006 on the basis of a pro
forma balance sheet giving effect to the HWC Transactions and the BNC Merger
delivered to Lender reflecting the Book Net Worth as of that date (which balance
sheet shall be delivered to Lender on or before April 15, 2006) but in no event
shall 90% of the Book Net Worth be less than $25,000,000

 
Page 49

--------------------------------------------------------------------------------


 
Period
Minimum Book Net Worth
For each fiscal year ending thereafter and continuing until the Maturity Date
The greater of (i) the Minimum Book Net Worth required pursuant to this Section
6.2(a) for the immediately preceding fiscal year, and (ii) 85% of the Book Net
Worth calculated as of last day of the preceding fiscal year based on the
unaudited or annual audited (as applicable) financial statements covering the
preceding fiscal year.
 
If amended or restated financial statements change the previously calculated
applicable Minimum Book Net Worth, Lender may reduce or increase the applicable
Minimum Book Net Worth from the date of receipt of such amended or restated
financial statements, to the beginning of the then current fiscal year or to the
beginning of the fiscal month of the then current year, as Lender in its sole
discretion deems appropriate.

 
(b)     Minimum Debt Service Coverage Ratio. BNC and its Subsidiaries will on a
consolidated basis maintain, as of each fiscal quarter end commencing with the
fiscal quarter ending March 31, 2006, a Debt Service Coverage Ratio of not less
than 1.50 to 1.0.
 
(c)     Capital Expenditures. BNC and its Subsidiaries, including Borrower, will
not incur or contract to incur Capital Expenditures (whether financed or
Unfinanced Capital Expenditures) of more than $3,000,000 in the aggregate during
any fiscal year.
 
Section 6.3      Permitted Liens; Financing Statements. 
 
(a)     BNC and Borrower will not, and will not permit any other Credit Party
to, create, incur or suffer to exist any Lien upon or of any of its assets, now
owned or hereafter acquired, to secure any indebtedness; excluding, however,
from the operation of the foregoing, the following (each a “Permitted Lien”;
collectively, “Permitted Liens”):
 
(i)     In the case of any of BNC’s or Borrower’s property which is not
Collateral, covenants, restrictions, rights, easements and minor irregularities
in title which do not materially interfere with BNC’s or Borrower’s business or
operations as presently conducted;
 
Page 50

--------------------------------------------------------------------------------




(ii)     Liens in existence on the date hereof and listed in Schedule 6.3
hereto, securing indebtedness for borrowed money permitted under Section 6.4 and
renewals and extensions (but not increases, refinancings, or other amendments
affecting more than the extension of the term of the indebtedness) of such
indebtedness;
 
(iii)     The Security Interest and Liens created by the Security Documents; and
 
(iv)     Purchase money Liens relating to the acquisition of machinery and
equipment of Borrower not exceeding the lesser of cost or fair market value
thereof, not exceeding $2,000,000 in the aggregate during any fiscal year, and
so long as no Default Period is then in existence and none would exist
immediately after such acquisition;
 
(v)      Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.12;
 
(vi)     carriers’, warehousemen’s, mechanics’, materialmen’s repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue or are being contested in compliance
with Section 6.12, and in any event, no action to exercise or enforce such Lien
has been commenced;
 
(vii)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; and
 
(viii)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations (other than obligations for the repayment of Indebtedness, but
excluding from this exception the deposit account reflected on Schedule 5.18
securing a bank guarantee issued on behalf of Amegy Bank N.A. to ICICI Bank
Limited on behalf of BNC (the “Bank Guarantee”)) of like nature, in each case
arising in the ordinary course of business and not being secured by the
Collateral.
 
(b)    BNC and Borrower will not amend any financing statements in favor of
Lender except as permitted by law. Any authorization by Lender to any Person to
amend financing statements in favor of Lender shall be in writing.
 
Section 6.4    Indebtedness.   BNC and Borrower will not, and will not permit
any other Credit Party to, incur, create, assume or permit to exist any
indebtedness or liability on account of deposits or advances or any indebtedness
for borrowed money or letters of credit issued on a Credit Party’s behalf, or
any other indebtedness or liability evidenced by notes, bonds, debentures or
similar obligations (collectively, “Indebtedness”), except:
 

 
(a)
Indebtedness arising hereunder;

 

 
(b)
Indebtedness arising under the Senior Subordinated Loans;

 
Page 51

--------------------------------------------------------------------------------




(c)     Indebtedness of Borrower in existence on the date hereof and listed in
Schedule 6.4 hereto and extensions or renewals (but not increases, refinancings
or other amendments affecting more than the extension of the term of the
indebtedness) of any such Indebtedness;
 
(d)     Indebtedness relating to Permitted Liens; and
 
(e)     Indebtedness of any wholly-owned Subsidiary to Borrower or any other
wholly-owned Subsidiary of BNC (other than Borrower) that is not evidenced by a
promissory note, is not secured, and is fully and deeply subordinated to the
Obligations.
 
Section 6.5     Guaranties.   BNC and Borrower will not, and will not permit any
other Credit Party to, assume, guarantee, endorse or otherwise become directly
or contingently liable in connection with any obligations of any other Person,
except:
 
(a)     The Guaranties from time to time in effect pursuant to this Agreement;
 
(b)     The endorsement of negotiable instruments by a Credit Party for deposit
or collection or similar transactions in the ordinary course of business;
 
(c)     Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto; and
 
(d)     Senior Subordinated Guarantees by all existing and future Domestic
Subsidiaries.
 
Section 6.6      Investments and Subsidiaries.   BNC and Borrower will not, and
will not permit any other Credit Party to, make or permit to exist any loans or
advances to, or make any investment or acquire any interest whatsoever in, any
other Person or Affiliate, including any partnership or joint venture, nor
purchase or hold beneficially any stock or other securities or evidence of
indebtedness of any other Person or Affiliate, except:
 
(a)     Investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);
 
(b)     Travel advances or loans to Borrower’s Officers and employees not
exceeding at any one time (i) an aggregate of $15,000 per occurrence per Person,
or (ii) $150,000 in the aggregate outstanding at any time;
 
(c)      Prepaid rent not exceeding one month or security deposits; and
 
Page 52

--------------------------------------------------------------------------------




(d)     Current investments in the Subsidiaries in existence on the date hereof
and listed in Schedule 5.5 hereto.
 
BNC and Borrower will cause each of its Domestic Subsidiaries that is formed
after the Funding Date to become a Guarantor and will cause all Equity Interests
in any Subsidiary to be duly pledged to Lender, subject to the limitations set
forth in Section 8.4.
 
Section 6.7     Dividends; Distributions and Equity.   BNC and Borrower will not
(a) declare or pay any dividends (other than dividends payable solely in stock
of BNC) on any class of its stock, or make any payment on account of the
purchase, redemption or other retirement of any shares of such stock, or other
securities or evidence of its indebtedness or make any Distribution in respect
thereof, either directly or indirectly, except for (i) payments made to Lender
on account of the Credit Facility, (ii) Distributions made to wholly-owned
Subsidiaries of Borrower, (iii) Permitted Subordinated Debt Payments made in
accordance with the Senior Subordinated Promissory Notes, and (iv) Distributions
in cash to Seller in an aggregate amount not to exceed $6,500,000 on account of
the Working Capital Adjustment, provided that such cash Distributions may not be
made unless Lender has first received and approved documentation (satisfactory
to Lender in its Permitted Discretion) supporting the amount of the Working
Capital Adjustment and (b) sell or issue any Equity Interests in BNC or Borrower
(other than issuances of Equity Interests in BNC (i) pursuant to a Working
Capital Adjustment, (ii) as contemplated by the Securities Repurchase Agreement
or (iii) as contemplated by the Registration Rights Agreement in connection with
the issuance, registration and sale of the Equity Interests issued pursuant to
the Transaction Agreement and beneficially owned by Oil States).
 
Section 6.8     Salaries.   BNC and Borrower will not, and will not permit any
other Credit Party to, pay excessive or unreasonable salaries, bonuses,
royalties, license fees, commissions, consultant fees or other compensation; or
increase the salary, bonus, commissions, consultant fees or other compensation
of any Director, Officer or consultant, or any member of their families, by more
than 10% in any one year, either individually or for all such Persons in the
aggregate, or pay any such increase from any source other than profits earned in
the year of payment.
 
Section 6.9      Books and Records; Collateral Examination, Inspection and
Appraisals.
 
(a)     BNC and Borrower will keep, and will cause the other Credit Party’s to
keep, accurate books of record and account for itself pertaining to the
Collateral and pertaining to such Credit Party’s business and financial
condition and such other matters as Lender may from time to time request in
which true and complete entries will be made in accordance with GAAP and, upon
Lender’s request, will permit any officer, employee, attorney, accountant or
other agent of Lender to audit, review, make extracts from or copy any and all
company and financial books and records of a Credit Party at all times during
ordinary business hours, to send and discuss with account debtors and other
obligors requests for verification of amounts owed to Borrower, and to discuss a
Credit Party’s affairs with any of its Directors, Officers, employees or agents.
 
(b)     BNC and Borrower hereby irrevocably authorize all accountants and third
parties to disclose and deliver to Lender or its designated agent, at Borrower’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding a Credit Party.
 
Page 53

--------------------------------------------------------------------------------




(c)     BNC and Borrower will permit, and will cause the other Credit Parties to
permit, Lender or its employees, accountants, attorneys or agents, to examine
and inspect any Collateral or any other property of a Credit Party at any time
during ordinary business hours.
 
(d)     Lender may also, from time to time obtain at Borrower’s expense, an
appraisal of Collateral by an appraiser acceptable to Lender in its sole
discretion; provided, however, Borrower shall only be obligated to reimburse
Lender for one appraisal per year if no Event of Default exists at the times of
ordering, receiving and seeking reimbursement for the appraisal.
 
Section 6.10    Account Verification.
 
(a)     Lender or its agent may at any time and from time to time send or
require Borrower to send requests for verification of accounts or notices of
assignment to account debtors and other obligors. Lender or its agent may also
at any time and from time to time telephone account debtors and other obligors
to verify accounts.
 
(b)     BNC and Borrower shall pay when due each account payable due to a Person
holding a Permitted Lien (as a result of such payable) on any Collateral.
 
Section 6.11    Compliance with Laws. 
 
(a)     BNC and Borrower shall, and shall cause the other Credit Parties to,
comply with the requirements of applicable laws and regulations, the
non-compliance with which would materially and adversely affect its business or
its financial condition, and BNC and Borrower shall use and keep the Collateral,
and require that others use and keep the Collateral, only for lawful purposes,
without violation of any federal, state or local law, statute or ordinance.
 
(b)     Without limiting the foregoing undertakings, BNC and Borrower
specifically agrees that it will, and will cause the other Credit Parties to,
comply with all applicable Environmental Laws and obtain and comply with all
permits, licenses and similar approvals required by any Environmental Laws, and
will not generate, use, transport, treat, store or dispose of any Hazardous
Substances in such a manner as to create any material liability or obligation
under the common law of any jurisdiction or any Environmental Law.
 
(c)     BNC and Borrower shall, and shall cause the other Credit Parties to,
(i) ensure that neither BNC, Borrower nor any other Credit Party transacts
business with a Person on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(ii) not use or permit the use of the proceeds of the Credit Facility or any
other financial accommodation from Lender to violate any of the foreign asset
control regulations of OFAC or other applicable law, (iii) comply with all
applicable Bank Secrecy Act laws and regulations, as amended from time to time,
and (iv) otherwise comply with the USA Patriot Act as required by federal law
and Lender’s policies and practices.
 
Section 6.12     Payment of Taxes and Other Claims.   BNC and Borrower will, and
will cause the other Credit Parties to, pay or discharge, when due, (a) all
taxes, assessments and governmental charges levied or imposed upon it or upon
its income or profits, upon any properties belonging to a Credit Party
(including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by a Credit Party, and (c) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a Lien upon any properties of a Credit
Party, provided that a Credit Party shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.
 
Page 54

--------------------------------------------------------------------------------




Section 6.13     Maintenance of Properties. 
 
(a)     BNC and Borrower will, and will cause the other Credit Parties to, keep
and maintain the Collateral and all of its other properties necessary or useful
in its business in good condition, repair and working order (normal wear and
tear excepted) and will from time to time replace or repair any worn, defective
or broken parts. BNC and Borrower will, and will cause the other Credit Parties
to, take all commercially reasonable steps necessary to protect and maintain a
Credit Party’s Intellectual Property Rights.
 
(b)     BNC and Borrower will defend the Collateral against all Liens, claims or
demands of all Persons (other than Lender or any holder of the Permitted Lien)
claiming the Collateral or any interest therein. BNC and Borrower will keep all
Collateral free and clear of all Liens except Permitted Liens. BNC and Borrower
will, and will cause the other Credit Parties to, take all commercially
reasonable steps necessary to prosecute any Person infringing a Credit Party’s
Intellectual Property Rights and to defend such Credit Party against any Person
accusing such Credit Party of infringing any Person’s Intellectual Property
Rights.
 
(c)     BNC and Borrower will cause each Snubbing Unit to be kept numbered with
identifying numbers as set forth on Schedule 5.29 hereto. BNC and Borrower will
not change the identifying number of any Snubbing Unit without prior written
consent from Lender.
 
Section 6.14     Insurance.   BNC and Borrower will, and will cause the other
Credit Parties to, obtain and at all times maintain insurance with insurers
acceptable to Lender, in such amounts, on such terms (including any deductibles)
and against such risks as may from time to time be required by Lender, but in
all events in such amounts and against such risks as is usually carried by
companies engaged in similar business and owning similar properties in the same
general areas in which Borrower operates (including water damage, domestic
transit coverage, collapse coverage and coverage of fire with respect to each
Snubbing Unit in an amount equal to or greater than the Net Orderly Liquidation
Value of each Snubbing Unit with a deductible not greater than $10,000 per
occurrence). Without limiting the generality of the foregoing, Borrower will at
all times keep all of its tangible Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (for Collateral
consisting of motor vehicles) and such other risks and in such amounts as Lender
may reasonably request, with any loss payable to Lender to the extent of its
interest, and all policies of such insurance shall contain a lender’s loss
payable endorsement for Lender’s benefit. All policies of liability insurance
required hereunder shall name Lender as an additional insured.
 
Page 55

--------------------------------------------------------------------------------




Section 6.15     Preservation of Existence.   BNC and Borrower will, and will
cause the other Credit Parties to, preserve and maintain its existence and all
of its rights, privileges and franchises necessary or desirable in the normal
conduct of its business and shall conduct its business in an orderly, efficient
and regular manner.
 
Section 6.16     Delivery of Instruments; New Deposit Accounts.   BNC and
Borrower will promptly deliver to Lender in pledge all instruments, documents,
chattel paper and other Investment Property constituting Collateral, duly
endorsed or assigned by BNC or Borrower upon the creation of such items.
Borrower will utilize its Snubbing Unit Agreement form previously reviewed and
approved by Lender when leasing a Snubbing Unit and will cause such form to
include a conspicuous notation stating that all of Borrower’s rights to payment
and any security interest arising under the Snubbing Unit Agreement form have
been pledged to Lender. Upon opening any deposit accounts (other than the
deposit accounts described on Schedule 5.18), BNC and Borrower will immediately
deliver notice to Lender of the existence of such account and will, upon
Lender’s request, deliver to Lender the appropriate control agreements to assure
Lender a perfected Security Interest in such account. BNC and Borrower will not,
and will not permit any other Credit Party to, allow (i) the petty cash deposit
account described on Schedule 5.18 maintained with Hibernia Bank to have an
outstanding balance in excess of $10,000 (provided that, during the thirty (30)
day period following the date hereof, the outstanding balance may exceed $10,000
but may not exceed at any point $50,000), or (ii) the deposit accounts described
on Schedule 5.18 maintained with Amegy Bank N.A. to have an aggregate,
outstanding balance in excess of $500,000. Upon termination or expiration of the
Bank Guarantee, BNC and Borrower will cause the deposit account previously
securing the Bank Guarantee to be closed and all funds remaining in that deposit
account to be promptly deposited into the Collateral Account.
 
Section 6.17     Sale or Transfer of Assets; Suspension of Business
Operations.   BNC and Borrower will not, and will not permit any other Credit
Party to, sell, lease, assign, transfer or otherwise dispose of (i) the stock of
any Subsidiary (other than Director’s qualifying shares issued in BNC or shares
of a Foreign Subsidiary (that do not dilute or affect Lender’s pledge of the
Equity Interests in the Foreign Subsidiary) required or deemed advisable to be
issued to a foreign national in connection with any Foreign Subsidiary),
(ii) all or a substantial part of its assets (a “substantial part” shall be
triggered if the value of any contemplated sale, lease, assignment, transfer or
other disposition when aggregated all other similar transactions occurring in
any fiscal year would exceed five percent (5%) of the then applicable Book Net
Worth), or (iii) any Collateral or any interest therein (whether in one
transaction or in a series of transactions) to any other Person other than the
sale of Inventory in the ordinary course of business or the disposition of
Equipment (other than Eligible Equipment or any other Equipment financed with an
Equipment Term Advance) that is used, obsolete, worn out or surplus (the
proceeds of which shall be paid to reduce the Obligations unless used
immediately for the purchase of like Equipment) and will not liquidate, dissolve
or suspend business operations, except that any Subsidiary that is an Inactive
Subsidiary may liquidate or dissolve if (i)  BNC determines in good faith that
such liquidation or dissolution is in the best interests of BNC, (ii) the
liquidation or dissolution shall not have a Material Adverse Effect, and
(iii) any assets of the Inactive Subsidiary are distributed to Borrower. For
purposes of the preceding sentence, no Snubbing Unit shall be deemed part of
Borrower’s Inventory. BNC and Borrower will not, and will not permit the other
Credit Parties to, transfer any part of a Credit Party’s ownership interest in
any Intellectual Property Rights and will not permit any agreement under which
such Credit Party has licensed Licensed Intellectual Property to lapse, except
that a Credit Party may transfer such rights or permit such agreements to lapse
if it shall have reasonably determined that the applicable Intellectual Property
Rights are no longer useful in its business. If BNC or Borrower transfers any
Intellectual Property Rights for value, BNC and Borrower will pay over the
proceeds to Lender for application to the Obligations. BNC and Borrower will not
license any other Person to use any of Borrower’s Intellectual Property Rights,
except that Borrower may grant licenses in the ordinary course of its business
in connection with sales of Inventory or provision of services to its customers.
Borrower will not, and will not permit any other Credit Party, to transfer any
assets of a Credit Party to an Inactive Subsidiary.
 
Page 56

--------------------------------------------------------------------------------




Section 6.18     Consolidation and Merger; Asset Acquisitions.   Except for the
BNC Merger, Borrower will not, and will not permit any other Credit Party to,
consolidate with or merge into any Person, or permit any other Person to merge
into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all the assets of any other
Person; except that, if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing, (i) any
wholly-owned and Domestic Subsidiary of BNC may merge into Borrower in a
transaction in which Borrower is the surviving corporation, and (ii) any
wholly-owned Domestic Subsidiary (other than Borrower) may merge into another
wholly-owned Domestic Subsidiary. BNC and Borrower shall cause the BNC Merger to
be consummated not later than March 6, 2006.
 
Section 6.19     Sale and Leaseback.   BNC and Borrower will not, and will not
permit any other Credit Party to, enter into any arrangement, directly or
indirectly, with any other Person whereby a Credit Party shall sell or transfer
any real or personal property, whether now owned or hereafter acquired, and then
or thereafter rent or lease as lessee such property or any part thereof or any
other property which a Credit Party intends to use for substantially the same
purpose or purposes as the property being sold or transferred.
 
Section 6.20     Restrictions on Nature of Business.   BNC and Borrower will
not, and will not permit any other Credit Party to, engage in any line of
business materially different from that presently engaged in by a Credit Party
and will not purchase, lease or otherwise acquire assets not related to its
business. No Inactive Subsidiary may commence business operations without
Lender’s express, prior and written consent.
 
Section 6.21     Accounting.   BNC and Borrower will not, and will not permit
any other Credit Party to, adopt any material change in accounting principles
other than as required by GAAP. BNC and Borrower will not, and will not permit
any other Credit Party to, adopt, permit or consent to any change in its fiscal
year.
 
Section 6.22     Discounts.   After notice from Lender given during the
existence and continuance of a Default and then only, Borrower will not grant
any discount, credit or allowance to any customer of Borrower or accept any
return of goods sold. Borrower will not at any time modify, amend, subordinate,
cancel or terminate the obligation of any account debtor or other obligor of
Borrower, except in the normal course of business and then only if such action
is dictated by commercial considerations in Borrower’s good faith judgment and
such action need not be reported pursuant to Section 6.1(i).
 
Page 57

--------------------------------------------------------------------------------




Section 6.23     Plans.   Unless disclosed to Lender pursuant to Section 5.12,
neither any Credit Party nor any ERISA Affiliate will (i) adopt, create, assume
or become a party to any Pension Plan, (ii) incur any obligation to contribute
to any Multiemployer Plan, (iii) incur any obligation to provide post-retirement
medical or insurance benefits with respect to employees or former employees
(other than benefits required by law) or (iv) amend any Plan in a manner that
would materially increase its funding obligations.
 
Section 6.24     Place of Business; Name.   BNC and Borrower will not, and will
not permit any other Credit Party to, transfer its chief executive office or
principal place of business to a location outside the state where its chief
executive office or principal place of business is presently located, or move,
relocate, close or sell any business location. BNC and Borrower will not permit
any tangible Collateral or any records pertaining to the Collateral to be
located in any state or area in which, in the event of such location, a
financing statement covering such Collateral would be required to be, but has
not in fact been, filed in order to perfect the Security Interest. BNC and
Borrower will not, and will not permit any other Credit Party to, change its
name or jurisdiction of organization.
 
Section 6.25     Constituent Documents.   BNC and Borrower will not, and will
not permit any other Credit Party to, amend its Constituent Documents if such
amendment would be adverse in any way to Lender or would affect Lender’s Lien or
the classification of the Equity Interests as “securities” under Article 8 of
the UCC.
 
Section 6.26     Senior Subordinated Loan Documents, Securities Repurchase
Agreement and HWC Transaction Documents.   BNC and Borrower shall immediately
deliver to Lender a true, correct and complete copy of any notice it or any
Subsidiary receives in connection with the Senior Subordinated Loans, the
Securities Repurchase Agreement or the HWC Transaction Documents, including
notices of default, and BNC and Borrower shall immediately notify Lender in
writing of the name and address of any subsequent holder of a Senior
Subordinated Loan upon learning of a sale, assignment or other transfer of any
Senior Subordinated Loan. BNC and Borrower will (i) timely comply with, and will
cause its Subsidiaries to timely comply with, all of their respective
obligations relating to the Senior Subordinated Loans, subject to the terms of
the Subordination Agreement, (ii) timely enforce all of its material rights and
remedies under the Senior Subordinated Loan Documents, the Securities Repurchase
Agreement and the HWC Transaction Documents in accordance with their respective
terms, (iii) not, and will not permit any of its Subsidiaries to, amend, waive
or terminate any provision of the Senior Subordinated Loan Documents, the
Securities Repurchase Agreement or the HWC Transaction Documents without the
express written consent of Lender, and (iv) not make any Distribution under the
Senior Subordinated Loan Documents or the HWC Transaction Documents, except in
each case Permitted Subordinated Debt Payments made in accordance with the terms
of the Senior Subordinated Promissory Notes.
 
Section 6.27     Transactions with Affiliates.   BNC and Borrower may not, and
will not permit any of the Credit Parties to, enter into or consummate any
transaction of any kind with any of its Affiliates other than: (a) salary, bonus
and other compensation and employment arrangements as permitted under Section
6.8, (b) as set forth on Schedule 5.24, or (c) other transactions and payments
under and pursuant to written agreements entered into by and between a Credit
Party and one or more of its Affiliates that reflect and constitute transactions
and payments on overall terms at least as favorable to the Credit Party as would
be the case in an arm’s length transaction between unrelated parties of equal
bargaining power; however, except as expressly permitted under this Agreement,
no Credit Party may enter into or consummate any transaction or agreement
pursuant to which it becomes a party to any mortgage, note, indenture or
guarantee evidencing any indebtedness of any of its Affiliates or otherwise to
become responsible or liable, as a guarantor, surety or otherwise, pursuant to
an agreement for any indebtedness of any such Affiliate.
 
Page 58

--------------------------------------------------------------------------------




Section 6.28     Snubbing Units.   Borrower shall at all times have access to
the Snubbing Units wherever located pursuant to a Snubbing Unit Agreement, and
Borrower shall have the right to enter on property where a Snubbing Unit is
located and to remove such Snubbing Unit therefrom without interference from, or
imposition of any Lien on such Snubbing Unit by, any owner, landlord, tenant or
other Person with an interest in such property. No Snubbing Unit that
constitutes Eligible Equipment may ever be located outside the control and
jurisdiction of the United States of America. BNC and Borrower shall ensure that
each Snubbing Unit never (a) constitutes a fixture, or immoveable property, as
the case may be, under the laws of any jurisdiction in which a Snubbing Unit may
be located, (b) constitutes part of a “vessel”, as defined under applicable
maritime law, (c) becomes subject to, or is being utilized pursuant to, a
maritime contract, (d) constitutes a “motor vehicle” under any statute, law,
regulation or rule of any jurisdiction in which any Snubbing Unit is located,
and (e) is certificated as a motor vehicle under the laws of any jurisdiction.
Each Snubbing Unit that Lender has financed under the Equipment Term Advance
shall at all times constitute Eligible Equipment. Borrower will use commercially
reasonable efforts to timely enforce and realize upon all rights and remedies it
may have from time to time under applicable law, including all Lien rights under
Chapter 56 of the Texas Property Code, as amended and in effect, or other
analogous rights under the laws of the jurisdiction where Borrower has provided
materials and services pursuant to a Snubbing Unit Agreement.
 
Section 6.29     Performance by Lender.   If BNC or Borrower, or both of them,
at any time fails to perform or observe any of the foregoing covenants contained
in this Article VI or elsewhere herein, and if such failure shall continue for a
period of ten calendar days after Lender gives BNC or Borrower written notice
thereof (or in the case of the agreements contained in Section 6.11 and Section
6.13, immediately upon the occurrence of such failure, without notice or lapse
of time), Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of Borrower (or, at Lender’s option, in
Lender’s name) and may, but need not, take any and all other actions which
Lender may reasonably deem necessary to cure or correct such failure (including
the payment of taxes, the satisfaction of Liens, the performance of obligations
owed to account debtors or other obligors, the procurement and maintenance of
insurance, the execution of assignments, security agreements and financing
statements, and the endorsement of instruments); and Borrower shall thereupon
pay to Lender on demand the amount of all monies expended and all costs and
expenses (including reasonable attorneys’ fees and legal expenses) incurred by
Lender in connection with or as a result of the performance or observance of
such agreements or the taking of such action by Lender, together with interest
thereon from the date expended or incurred at the Default Rate. To facilitate
Lender’s performance or observance of such covenants of BNC and Borrower, BNC
and Borrower hereby irrevocably appoint Lender, or Lender’s delegate, acting
alone, as BNC’s and Borrower’s attorney in fact (which appointment is coupled
with an interest) with the right (but not the duty) from time to time to create,
prepare, complete, execute, deliver, endorse or file in the name and on behalf
of BNC and Borrower, or both of them, any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by BNC and Borrower hereunder.
 
Page 59

--------------------------------------------------------------------------------




ARTICLE VII
 
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
Section 7.1     Events of Default.   “Event of Default”, wherever used herein,
means any one of the following events:
 
(a)     Default in the payment of any Obligations when they become due and
payable and such Default continuing unremedied for more than three (3) Business
Days;
 
(b)     Default in the performance, or breach, of any covenant or agreement of
BNC or Borrower contained in this Agreement or any other Loan Document, provided
with respect to Default of Sections 6.1, 6.11, 6.12 and 6.13, such Default
continues unremedied for more than two (2) Business Days and with respect to a
Default of Sections 6.10 and 6.26 (other than with respect to any action
affecting the Senior Subordinated Loan Documents, for which there shall be no
cure), such Default continues unremedied for more than fifteen (15) days;
 
(c)     Any Guarantor shall repudiate, purport to revoke or fail to perform any
obligation under its Guaranty, any individual Guarantor shall die or any other
Guarantor shall cease to exist (other than an Inactive Subsidiary that has not
recommenced operations and has been dissolved or liquated in accordance with
this Agreement) shall cease to exist;
 
(d)     An Overadvance arises as the result of any reduction in the Borrowing
Base, or arises in any manner on terms not otherwise approved of in advance by
Lender in writing;
 
(e)     A Change of Control shall occur;
 
(f)     Any Financial Covenant shall become inapplicable due to the lapse of
time and the failure to amend any such covenant to cover future periods;
 
(g)     A Credit Party shall be or become insolvent, or admit in writing its
inability to pay its debts as they mature, or make an assignment for the benefit
of creditors; or a Credit Party shall apply for or consent to the appointment of
any receiver, trustee, or similar officer for it or for all or any substantial
part of its property; or such receiver, trustee or similar officer shall be
appointed without the application or consent of the affected Credit Party, as
the case may be; or a Credit Party shall institute (by petition, application,
answer, consent or otherwise) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceeding relating to it under the laws of any jurisdiction; or any such
proceeding shall be instituted (by petition, application or otherwise) against a
Credit Party (except that any Inactive Subsidiary may, in accordance with this
Agreement, dissolve or liquidate before it re-commences operations); or any
judgment, writ, warrant of attachment or execution or similar process shall be
issued or levied against a substantial part of the property of a Credit Party;
 
Page 60

--------------------------------------------------------------------------------




(h)     A petition shall be filed against a Credit Party under the Bankruptcy
Code naming the Credit Party as debtor and such petition shall continue
undismissed for sixty (60) days, or a petition shall be filed by a Credit Party
under the Bankruptcy Code naming such Credit Party as debtor;
 
(i)     Any representation or warranty made by BNC or Borrower, or both of them,
in this Agreement or by a Credit Party (or any of their respective Officers) in
any agreement, certificate, instrument or financial statement or other statement
contemplated by or made or delivered pursuant to or in connection with this
Agreement or any such guaranty shall prove to have been incorrect in any
material respect when deemed to be effective;
 
(j)     The rendering against a Credit Party of an arbitration award, final
judgment, decree or order for the payment of money in excess of $100,000 (or
that award, final judgment, decree or order would when aggregated with all other
unsatisfied awards, final judgments, decrees or orders for the payment of money
exceed $100,000) and the continuance of such arbitration award, judgment, decree
or order unsatisfied and in effect for any period of 30 consecutive days without
a stay of execution;
 
(k)     A default under any bond, debenture, note or other evidence of material
indebtedness of a Credit Party (including the Senior Subordinated Loans) owed to
any Person other than Lender, or under any indenture or other instrument under
which any such evidence of indebtedness has been issued or by which it is
governed, or under any material lease or other contract, and the expiration of
the applicable period of grace, if any, specified in such evidence of
indebtedness, indenture, other instrument, lease or contract;
 
(l)     Any Reportable Event, which Lender determines in good faith might
constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing 30 days after
written notice to such effect shall have been given to a Credit Party by Lender;
or a trustee shall have been appointed by an appropriate United States District
Court to administer any Pension Plan; or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Pension Plan or
to appoint a trustee to administer any Pension Plan; or any Credit Party or any
ERISA Affiliate shall have filed for a distress termination of any Pension Plan
under Title IV of ERISA; or any Credit Party or any ERISA Affiliate shall have
failed to make any quarterly contribution required with respect to any Pension
Plan under Section 412(m) of the IRC, which Lender determines in good faith may
by itself, or in combination with any such failures that Lender may determine
are likely to occur in the future, result in the imposition of a Lien on a
Credit Party’s assets in favor of the Pension Plan; or any withdrawal, partial
withdrawal, reorganization or other event occurs with respect to a Multiemployer
Plan which results or could reasonably be expected to result in a material
liability of a Credit Party to the Multiemployer Plan under Title IV of ERISA;
 
(m)     A Credit Party shall, except as expressly permitted by the terms of this
Agreement, liquidate, dissolve, terminate or suspend its business operations or
otherwise fail to operate its business in the ordinary course, merge with
another Person; or sell or attempt to sell all or substantially all of its
assets, without Lender’s prior written consent;
 
Page 61

--------------------------------------------------------------------------------




(n)     Default in the payment of any amount owed by a Credit Party to Lender
other than any indebtedness arising hereunder and the expiration of the
applicable period of grace, if any, specified in such evidence of indebtedness;
 
(o)     A Credit Party shall take or participate in any action that is
prohibited under the provisions of any Senior Subordinated Promissory Note or
make any payment on account of the indebtedness evidenced by the Senior
Subordinated Promissory Notes that any Person is not entitled to receive under
the provisions of the Senior Subordinated Promissory Notes (as initially in
effect and without giving effect to any amendment thereto) or under this
Agreement;
 
(p)     Any breach, default or event of default by or attributable to any
Affiliate under any agreement between such Affiliate and Lender shall occur and
such breach, default or event of default would have a Material Adverse Effect;
or
 
(q)     The indictment of any Director or Officer of a Credit Party for a felony
offence under state or federal law.
 
Section 7.2     Rights and Remedies.   During any Default Period, Lender may
exercise any or all of the following rights and remedies:
 
(a)     Lender may, by notice to Borrower, declare the Commitment to be
terminated, whereupon the same shall forthwith terminate;
 
(b)     Lender may, by notice to Borrower, declare the Obligations to be
forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, notice of
intent to accelerate, notice of acceleration, protest or further notice of any
kind, all of which Borrower hereby expressly waives;
 
(c)     Lender may, without notice to Borrower and without further action, apply
any and all money owing by Lender to Borrower to the payment of the Obligations;
 
(d)     Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which Borrower hereby expressly waives) and the right to sell, lease or
otherwise dispose of any or all of the Collateral (with or without giving any
warranties as to the Collateral, title to the Collateral or similar warranties),
and, in connection therewith, Borrower will on demand assemble the Collateral
and make it available to Lender at a place to be designated by Lender which is
reasonably convenient to both parties;
 
(e)     Lender may make demand upon Borrower and, immediately upon such demand,
Borrower will pay to Lender in immediately available funds for deposit in the
Special Account pursuant to Section 2.5 an amount equal to the aggregate maximum
amount available to be drawn under all Letters of Credit then outstanding,
notwithstanding that the conditions for drawing thereunder may not yet have been
satisfied;
 
Page 62

--------------------------------------------------------------------------------




(f)     Lender may exercise and enforce its rights and remedies under the Loan
Documents;
 
(g)     Lender may without regard to any waste, adequacy of the security or
solvency of BNC or Borrower, or both of them, apply for the appointment of a
receiver of the Collateral, to which appointment BNC and Borrower hereby
consent, whether or not foreclosure proceedings have been commenced under the
Security Documents and whether or not a foreclosure sale has occurred; and
 
(h)     Lender may exercise any other rights and remedies available to it by law
or agreement.
 
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(g) or (h), the Obligations shall be immediately due and
payable automatically without presentment, demand, protest or notice of any
kind. If Lender sells any of the Collateral on credit, the Obligations will be
reduced only to the extent of payments actually received. If the purchaser fails
to pay for the Collateral, Lender may resell the Collateral and shall apply any
proceeds actually received to the Obligations. Lender may apply the proceeds of
Collateral to the Obligations in whatever order and manner as Lender may elect
in its sole discretion.


Section 7.3     Certain Notices.   If notice to Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 8.3) at least ten calendar days before
the date of intended disposition or other action.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1     No Waiver; Cumulative Remedies; Compliance with Laws; No
Marshaling.   No failure or delay by Lender in exercising any right, power or
remedy under the Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law. Lender may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.
Borrower consents and agrees that Lender shall be under no obligation to marshal
any of Borrower’s assets or Lender’s Liens against or in payment of any or all
of the Obligations.
 
Section 8.2     Amendments, Etc.   No amendment, modification, termination or
waiver of any provision of any Loan Document or consent to any departure by
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by Lender, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.
 
Page 63

--------------------------------------------------------------------------------




Section 8.3     Notices; Communication of Confidential Information; Requests for
Accounting.   Except as otherwise expressly provided herein, all notices,
requests, demands and other communications provided for under the Loan Documents
shall be in writing and shall be (a) personally delivered, (b) sent by first
class United States mail, (c) sent by overnight courier of national reputation,
(d) transmitted by telecopy, or (e) sent as electronic mail, in each case
delivered or sent to the party to whom notice is being given to the business
address, telecopier number, or e mail address set forth below next to its
signature or, as to each party, at such other business address, telecopier
number, or e mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section. All such notices, requests, demands
and other communications shall be deemed to be an authenticated record
communicated or given on (a) the date received if personally delivered, (b) when
deposited in the mail if delivered by mail, (c) the date delivered to the
courier if delivered by overnight courier, or (d) the date of transmission if
sent by telecopy or by e mail, except that notices or requests delivered to
Lender pursuant to any of the provisions of Article II shall not be effective
until received by Lender. All notices, financial information, or other business
records sent by either party to this Agreement may be transmitted, sent, or
otherwise communicated via such medium as the sending party may deem appropriate
and commercially reasonable; provided, however, that the risk that the
confidentiality or privacy of such notices, financial information, or other
business records sent by either party may be compromised shall be borne
exclusively by Borrower. All requests for an accounting under Section 9.210 of
the UCC (i) shall be made in a writing signed by a Person authorized under
Section 2.2(a), (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation, (iii) shall be deemed to be sent when received by Lender and
(iv) shall otherwise comply with the requirements of Section 9.210 of the UCC.
Borrower requests that Lender respond to all such requests that on their face
appear to come from an authorized individual and releases Lender from any
liability for so responding. Borrower shall pay Lender the maximum amount
allowed by law for responding to such requests.
 
Section 8.4     Further Documents.   Borrower will from time to time execute,
deliver, endorse and authorize the filing of any and all instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements and writings that Lender may reasonably request
in order to secure, protect, perfect or enforce the Security Interest or
Lender’s rights under the Loan Documents (but any failure to request or assure
that Borrower executes, delivers, endorses or authorizes the filing of any such
item shall not affect or impair the validity, sufficiency or enforceability of
the Loan Documents and the Security Interest, regardless of whether any such
item was or was not executed, delivered or endorsed in a similar context or on a
prior occasion); provided, however, Borrower shall not be required to pledge
more than sixty-five percent (65%) of the voting Equity Interests of any Foreign
Subsidiary, to the extent such a pledge of additional Equity Interests would
result in material and adverse tax consequences to Borrower under Section 956 of
the IRC as determined by Lender in its sole discretion.
 
Section 8.5     Costs and Expenses.   Borrower shall pay on demand all costs and
expenses, including reasonable attorneys’ fees, closing costs, appraisal fees,
UCC search and recording fees, costs of individual and corporate credit reports,
surveys, and real estate title searches, environmental assessment fees and
Collateral auditing fees, incurred by Lender in connection with the Obligations,
this Agreement, the Loan Documents, and any other document or agreement related
hereto or thereto, and the transactions contemplated hereby, including all such
costs, expenses and fees incurred in connection with the negotiation,
preparation, execution, amendment, administration, performance, collection and
enforcement of the Obligations and all such documents and agreements and the
creation, perfection, protection, satisfaction, foreclosure or enforcement of
the Security Interest.
 
Page 64

--------------------------------------------------------------------------------




Section 8.6     Indemnity.   In addition to the payment of expenses pursuant to
Section 8.5, Borrower and BNC shall indemnify, defend and hold harmless Lender,
and any of its participants assigns, parent corporations, subsidiary
corporations, affiliated corporations, successor corporations, and all present
and future officers, directors, employees, attorneys and agents of the foregoing
(the “Indemnitees”) from and against any of the following (collectively,
“Indemnified Liabilities”):
 
(i)     Any and all transfer taxes, documentary taxes, assessments or charges
made by any governmental authority by reason of the execution and delivery of
the Loan Documents or the making of the Advances;
 
(ii)     Any claims, loss or damage to which any Indemnitee may be subjected if
any representation or warranty contained in Section 5.14 proves to be incorrect
in any respect or as a result of any violation of the covenant contained in
Section 6.11(b); and
 
(iii)     Any and all other liabilities (INCLUDING ALL STRICT LIABILITIES),
losses, damages, penalties, judgments, suits, claims, costs and expenses of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel) in connection with the foregoing and any other investigative,
administrative or judicial proceedings, whether or not such Indemnitee shall be
designated a party thereto, which may be imposed on, incurred by or asserted
against any such Indemnitee, in any manner related to or arising out of or in
connection with the making of the Advances and the Loan Documents or the use or
intended use of the proceeds of the Advances.
 
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
Borrower and BNC, or counsel designated by Borrower and BNC and satisfactory to
the Indemnitee, will resist and defend such action, suit or proceeding to the
extent and in the manner directed by the Indemnitee, at Borrower’s and BNC’s
sole costs and expense. Each Indemnitee will use its best efforts to cooperate
in the defense of any such action, suit or proceeding. If the foregoing
undertaking to indemnify, defend and hold harmless may be held to be
unenforceable because it violates any law or public policy, Borrower and BNC
shall nevertheless make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
IT IS THE INTENTION OF BORROWER AND BNC, AND BORROWER AND BNC AGREE, THAT THE
INDEMNITIES CONTAINED IN THIS AGREEMENT SHALL APPLY WITH RESPECT TO THE
INDEMNIFIED MATTERS, WHICH MAY BE IN WHOLE OR IN PART CAUSED BY OR MAY ARISE OUT
OF THE SOLE, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OR ANY STRICT LIABILITY OF
ANY INDEMNITEE; HOWEVER, SUCH INDEMNITIES SHALL NOT EXTEND TO AN OTHERWISE
INDEMNIFIED MATTER TO THE EXTENT THAT IT ARISES OUT OF THE INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. Borrower’s and BNC’s obligation under this
Section 8.6 shall survive the termination of this Agreement and the discharge of
Borrower’s and BNC’s other obligations hereunder.
 
Page 65

--------------------------------------------------------------------------------




Section 8.7     Participants.   Lender and its participants, if any, are not
partners or joint venturers, and Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its participants.
All rights and powers specifically conferred upon Lender may be transferred or
delegated to any of Lender’s participants, successors or assigns.
 
Section 8.8     Execution in Counterparts; Telefacsimile Execution.   This
Agreement and other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of this
Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
 
Section 8.9     Retention of Borrower’s Records.   Lender shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to Lender by Borrower or in
connection with the Loan Documents for more than 30 days after receipt by
Lender. If there is a special need to retain specific records, Borrower must
inform Lender of its need to retain those records with particularity, which must
be delivered in accordance with the notice provisions of Section 8.3 within 30
days of Lender taking control of same.
 
Section 8.10    Binding Effect; Assignment; Complete Agreement; Sharing
Information.   The Loan Documents shall be binding upon and inure to the benefit
of BNC, Borrower and Lender and their respective successors and assigns, except
that BNC and Borrower shall not have the right to assign any rights thereunder
or any interest therein without Lender’s prior written consent. To the extent
permitted by law, BNC and Borrower waive and will not assert against any
assignee any claims, defenses or set-offs that BNC or Borrower could assert
against Lender. This Agreement shall also bind all Persons who become a party to
this Agreement as a borrower. This Agreement, together with the Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof, AND WITHOUT LIMITING THE FOREGOING, BNC AND BORROWER
AGREE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. To the extent that any provision of
this Agreement contradicts other provisions of the Loan Documents, this
Agreement shall control. Without limiting Lender’s right to share information
regarding BNC, Borrower and their respective Affiliates with Lender’s
participants, accountants, lawyers and other advisors, Lender may share any and
all information they may have in their possession regarding BNC, Borrower and
their respective Affiliates, and BNC and Borrower waive any right of
confidentiality they may have with respect to such sharing of information.
 
Page 66

--------------------------------------------------------------------------------




Section 8.11     Severability of Provisions.   Any provision of this Agreement
that is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
 
Section 8.12     Headings.   Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
Section 8.13     Governing Law; Jurisdiction, Venue; Waiver of Jury Trial.   The
Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Texas. The parties
hereto hereby (i) consent to the personal jurisdiction of the state and federal
courts located in the State of Texas in connection with any controversy related
to this Agreement; (ii) waive any argument that venue in any such forum is not
convenient; (iii) agree that any litigation initiated by Lender, BNC or Borrower
in connection with this Agreement or the other Loan Documents may be venued in
either the state or federal courts located in the City of San Antonio, County of
Bexar, Texas; and (iv) agree that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
Section 8.14     Non-applicability of Chapter 346.   Borrower and Lender hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code (regulating certain
revolving credit loans and revolving tri-party accounts) shall not apply to this
Agreement or any of the other Loan Documents.
 
Section 8.15     BNC’s and Borrower’s Waiver of Rights Under Texas Deceptive
Trade Practices Act.   BNC AND BORROWER HEREBY WAIVE ANY RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF BNC’S AND BORROWER’S OWN
SELECTION, BNC AND BORROWER VOLUNTARILY CONSENT TO THIS WAIVER. BNC AND BORROWER
EXPRESSLY WARRANT AND REPRESENT THAT EACH PERSON (A) IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION RELATIVE TO LENDER, AND (B) HAS BEEN REPRESENTED
BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
 
BNC, BORROWER AND LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW
OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.

 
[SIGNATURE PAGE FOLLOWS]
 
Page 67

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 
Boots & Coots International Well Control, Inc.
BOOTS & COOTS INTERNATIONAL
11615 N. Houston - Rosslyn Road
WELL CONTROL, INC., a Delaware
Houston, Texas 77086
corporation
Telecopier: (281) 447-7613
 
Attention: Brian Keith, General Counsel
By:
 
e-mail: Bkeith@bncg.com
Name: Jerry Winchester
 
Title: President and CEO
   
IWC Services, LLC
IWC SERVICES, LLC, a Texas limited
c/o Boots & Coots International Well Control,
liability company
Inc.
 
11615 N. Houston - Rosslyn Road
By:
 
Houston, Texas 77086
Name: Jerry Winchester
Telecopier: (281) 447-7613
Title: President and CEO
Attention: Brian Keith, General Counsel
 
e-mail: Bkeith@bncg.com
         
Wells Fargo Bank, National Association,
WELLS FARGO BANK, NATIONAL
acting through its Wells Fargo Business Credit
ASSOCIATION, acting through its Wells Fargo
operating division
Business Credit operating division
MAC-T5698-030
 
40 NE Loop 410, Suite 340
By:
 
San Antonio, Texas 78216
Name: Mark L. Odle
Telecopier: (210) 856-8989
Title: Vice President
Attention: Mark Odle
 
e-mail: Mark.L.Odle@wellsfargo.com
 




--------------------------------------------------------------------------------




Table of Exhibits and Schedules
 
Exhibit A
Form of Revolving Note

 
Exhibit B
Form of Equipment Term Note

 
Exhibit C
Compliance Certificate

 
Exhibit D
Premises

 
Schedule 5.1
Trade Names, Chief Executive Office, Principal Place of Business, and Locations
of Collateral

 
Schedule 5.2
Capitalization and Organizational Chart

 
Schedule 5.5
Subsidiaries

 
Schedule 5.7
Litigation Matters

 
Schedule 5.11
Intellectual Property Disclosures

 
Schedule 5.14
Environmental Matters

 
Schedule 5.18
Deposit Accounts

 
Schedule 5.22
Insurance Policies

 
Schedule 5.24
Affiliate Agreements

 
Schedule 5.29
Snubbing Unit Schedule

 
Schedule 5.31
Personal Property Evidenced by a Certificate of Title

 
Schedule 6.3
Permitted Liens

 
Schedule 6.4
Permitted Indebtedness and Guaranties

 

--------------------------------------------------------------------------------




Exhibit A to Credit and Security Agreement
 
REVOLVING NOTE
 
$10,300,000 U.S.
March 3, 2006

 
For value received, the undersigned, IWC SERVICES, LLC, a Texas limited
liability company (“Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo Business
Credit operating division, at its office at 40 NE Loop 410, Suite 340, San
Antonio, Texas 78216, or at any other place designated at any time by the holder
hereof, in lawful money of the United States of America and in immediately
available funds, the principal sum of Ten Million Three Hundred Thousand Dollars
($10,300,000) or the aggregate unpaid principal amount of all Revolving Advances
made by Lender to Borrower under the Credit Agreement (defined below), together
with interest on the principal amount hereunder remaining unpaid from time to
time, computed on the basis of the actual number of days elapsed and a 360-day
year, from the date hereof until this Note is fully paid at the rate from time
to time in effect under the Credit and Security Agreement dated the same date as
this Note (as the same may hereafter be amended, supplemented, restated or
extended from time to time, the “Credit Agreement”) by and among Lender, BNC and
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.
 
This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the
Revolving Note referred to in the Credit Agreement. This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements. This Note shall be governed by and construed in accordance with
the laws of the State of Texas.
 
Borrower shall pay all costs of collection, including reasonable attorneys’ fees
and legal expenses if this Note is not paid when due, whether or not legal
proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[SIGNATURE PAGE FOLLOWS]
 
A-1

--------------------------------------------------------------------------------


 

 
IWC SERVICES, LLC, a Texas limited liability company
       
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------


 
Exhibit B to Credit and Security Agreement
 
EQUIPMENT TERM NOTE
 
$9,700,000 U.S.
March 3, 2006

 
For value received, the undersigned, IWC SERVICES, LLC, a Texas limited
liability company (“Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo Business
Credit operating division, at its office at 40 NE Loop 410, Suite 340, San
Antonio, Texas 78216, or at any other place designated at any time by the holder
hereof, in lawful money of the United States of America and in immediately
available funds, the principal sum of Nine Million Seven Hundred Thousand
Dollars ($9,700,000) or the aggregate unpaid principal amount of all Equipment
Term Advances made by Lender to Borrower under the Credit Agreement (defined
below), together with interest on the principal amount hereunder remaining
unpaid from time to time, computed on the basis of the actual number of days
elapsed and a 360-day year, from the date hereof until this Note is fully paid
at the rate from time to time in effect under the Credit and Security Agreement
dated the same date as this Note (as the same may hereafter be amended,
supplemented or restated from time to time, the “Credit Agreement”) by and among
Lender, BNC and Borrower. The principal hereof and interest accruing thereon
shall be due and payable as provided in the Credit Agreement. This Note may be
prepaid only in accordance with the Credit Agreement.
 
This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the
Equipment Term Note referred to in the Credit Agreement.
 
This Note is secured, among other things, pursuant to the Credit Agreement and
the Security Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements. This Note shall be governed by and construed
in accordance with the laws of the State of Texas.
 
Borrower shall pay all costs of collection, including attorneys’ fees and legal
expenses in the event this Note is not paid when due, whether or not legal
proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[SIGNATURE PAGE FOLLOWS]
 
B-1

--------------------------------------------------------------------------------


 

 
IWC SERVICES, LLC, a Texas limited liability company
       
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------


 
Exhibit C to Credit and Security Agreement
 
COMPLIANCE CERTIFICATE
 
To:
Wells Fargo Business Credit

Date:
[___________________, 200____]

Subject:
Financial Statements

 
In accordance with our Credit and Security Agreement dated as of March 3,
2006 (as amended from time to time, the “Credit Agreement”), attached are the
consolidated financial statements of IWC SERVICES, LLC, a Texas limited
liability company (“Borrower”) and BOOTS & COOTS INTERNATIONAL WELL CONTROL,
INC. as of and for [_________________, 200__ _] (the “Reporting Date”) and the
year-to-date period then ended (the “Current Financials”). All terms used in
this certificate have the meanings given in the Credit Agreement.
 
I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present BNC’s and its
Subsidiaries’ financial condition as of the date thereof.
 
I further hereby certify as follows: Events of Default. (Check one):
 

 
*
The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement except as previously reported in writing
to Lender.

 

 
*
The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement not previously reported in writing to Lender and
attached hereto is a statement of the facts with respect to thereto. Borrower
acknowledges that pursuant to Section 2.8(b) of the Credit Agreement, Lender may
impose the Default Rate at any time during the resulting Default Period.

 
Material Adverse Change in Litigation Matters of Credit Parties. I further
hereby certify as follows (check one):
 

 
*
The undersigned has no knowledge of any material adverse change to the
litigation exposure of any Credit Party or any of their respective Affiliates.

 

 
*
The undersigned has knowledge of material adverse changes to the litigation
exposure of any Credit Party or any of their respective Affiliates not
previously disclosed in Schedule 5.7. Attached to this Certificate is a
statement of the facts with respect thereto.

 
Financial Covenants. I further hereby certify as follows (check and complete
each of the following):
 
1.     Minimum Debt Service Coverage Ratio. Pursuant to Section 6.2(b) of the
Credit Agreement, as of the Reporting Date, BNC’s and its Subsidiaries’ Debt
Service Coverage Ratio on a consolidated basis was [______ _] to 1.00, which *
satisfies * does not satisfy the requirement that such ratio be no less than
1.50 to 1.00 on the Reporting Date.
 
C-1

--------------------------------------------------------------------------------




2.     Minimum Book Net Worth. Pursuant to Section 6.2(a) of the Credit
Agreement, as of the Reporting Date, BNC’s and its Subsidiaries’ Book Net Worth
on a consolidated basis was $____________ , which * satisfies * does not satisfy
the requirement that such amount be not less than the applicable amount set
forth in the table below (numbers appearing between “< >“ are negative) on the
Reporting Date:
 
Period
Minimum Book Net Worth
March 31, 2006 through December 31, 2006
90% of the Book Net Worth calculated as of March 1, 2006 on the basis of a pro
forma balance sheet giving effect to the HWC Transactions and the BNC Merger
delivered to Lender reflecting the Book Net Worth as of that date (which balance
sheet shall be delivered to Lender on or before April 15, 2006) but in no event
shall 90% of the Book Net Worth be less than $25,000,000
   
For each fiscal year ending thereafter and continuing until the Maturity Date
The greater of (i) the Minimum Book Net Worth required pursuant to Section
6.2(a) for the immediately preceding fiscal year, and (ii) 85% of the Book Net
Worth calculated as of last day of the preceding fiscal year based on the
unaudited or annual audited (as applicable) financial statements covering the
preceding fiscal year.



 
3.     Capital Expenditures. Pursuant to Section 6.2(c) of the Credit Agreement,
for the year-to-date period ending on the Reporting Date, the Credit Parties
have expended or contracted to expend during the fiscal year ended
[_______________, 200___,_] for Capital Expenditures, [_$___________________] in
the aggregate, which * satisfies * does not satisfy the requirement that such
expenditures not exceed $3,000,000 in the aggregate during such year.
 
4.     Salaries. As of the Reporting Date, the Credit Parties have not paid
excessive or unreasonable salaries, bonuses, commissions, consultant fees or
other compensation, or increased the salary, bonus, commissions, consultant fees
or other compensation of any Director, Officer or consultant, or any member of
their families, by more than 10% over the amount paid in the BNC’s and
Borrower’s previous fiscal year, either individually or for all such persons in
the aggregate, and has not paid any increase from any source other than profits
earned in the year of payment, and as a consequence * is * is not in compliance
with Section 6.8 of the Credit Agreement.
 
C-2

--------------------------------------------------------------------------------




Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.
 

 
BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.
       
By:
   
Name:
   
Title: Chief Financial Officer
       
IWC SERVICES, LLC
       
By:
   
Name:
   
Title:
 

 
C-3

--------------------------------------------------------------------------------


 
Exhibit D to Credit and Security Agreement
 
PREMISES
 
The Premises referred to in the Credit and Security Agreement are legally
described as follows:
 
[To be completed by Borrower]
 

--------------------------------------------------------------------------------